--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT





by and among





THE CHILDREN’S PLACE RETAIL STORES, INC.,
and
EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO
as Borrowers,





THE FINANCIAL INSTITUTIONS NAMED HEREIN,
as Lenders,


and

WELLS FARGO RETAIL FINANCE, LLC,
as Agent

CONGRESS FINANCIAL CORPORATION (NEW ENGLAND),

as Documentation Agent

and

LASALLE RETAIL FINANCE, A DIVISION OF LASALLE BUSINESS CREDIT, LLC

as Co-Agent

--------------------------------------------------------------------------------

TABLE OF CONTENTS

    Page(s)


1. DEFINITIONS AND CONSTRUCTION   1


   1.1 Definitions 18

   1.2 Accounting Terms 18

   1.3 Code 18

   1.4 Construction 18

   1.5 Schedules and Exhibits 18


2. LOAN AND TERMS OF PAYMENT 18


   2.1 Revolving Advances 18

   2.2 Letters of Credit 25

   2.3 Intentionally Omitted 29

   2.4 Intentionally Omitted 29

   2.5 Payments 29

   2.6 Overadvances 31

   2.7 Interest and Letter of Credit Fees: Rates, Payments, and Calculations 31

   2.8 Collection of Accounts 33

   2.9 Crediting Payments; Application of Collections 33

   2.10 Designated Account 34

   2.11 Maintenance of Loan Account; Statements of Obligations 34

   2.12 Fees 34

   2.13 LIBOR Rate Loans 35

   2.14 Illegality 37

   2.15 Requirements of Law 37

   2.16 Indemnity 39

   2.17 Joint and Several Liability of Borrowers 39


3. CONDITIONS; TERM OF AGREEMENT 42


   3.1 Conditions Precedent to the Initial Advance and the Initial Letter of
Credit 42

   3.2 Conditions Precedent to all Advances and all Letters of Credit 42

   3.3 Intentionally Omitted 43

   3.4 Term; Automatic Renewal 43

   3.5 Effect of Termination 43

   3.6 Early Termination by Borrowers 44


4. CREATION OF SECURITY INTEREST 44


   4.1 Grant of Security Interests 44

   4.2 Negotiable Collateral 44

   4.3 Collection of Accounts, General Intangibles, and Negotiable Collateral 45

   4.4 Delivery of Additional Documentation Required 45

   4.5 Power of Attorney 45

   4.6 Right to Inspect 46


5. REPRESENTATIONS AND WARRANTIES 46


   5.1 No Encumbrances 46

   5.2 Eligible Accounts 46

   5.3 Eligible Inventory 46

   5.4 Equipment 46

   5.5 Location of Inventory and Equipment 46

   5.6 Inventory Records 46

   5.7 Location of Chief Executive Office; FEIN 47

   5.8 Due Organization and Qualification; Subsidiaries 47

   5.9 Due Authorization; No Conflict 47

   5.10 Litigation 47

   5.11 No Material Adverse Change 48

   5.12 Fraudulent Transfer 48

   5.13 Employee Benefits 48

   5.14 Environmental Condition 48


6. AFFIRMATIVE COVENANTS 48


   6.1 Accounting System and Schedules 49

   6.2 Financial Statements, Reports, Certificates 49

   6.3 Tax Returns 50

   6.4 Designation of Inventory 50

   6.5 Store Openings and Closings and Rents Reports 50

   6.6 Title to Equipment 50

   6.7 Maintenance of Equipment 51

   6.8 Taxes 51

   6.9 Insurance 51

   6.10 No Setoffs or Counterclaims 51

   6.11 Location of Inventory and Equipment 52

   6.12 Compliance with Laws 52

   6.13 Employee Benefits 52

   6.14 Leases 53


7. NEGATIVE COVENANTS 53


   7.1 Indebtedness 53

   7.2 Liens 54

   7.3 Restrictions on Fundamental Changes 54

   7.4 Disposal of Assets 54

   7.5 Change Name 54

   7.6 Guarantee 54

   7.7 Nature of Business 54

   7.8 Prepayments and Amendments 54

   7.9 Change of Control 55

   7.10 Consignments 55

   7.11 Distributions 55

   7.12 Accounting Methods 55

   7.13 Advances, Investments and Loans 55

   7.14 Transactions with Affiliates 56

   7.15 Suspension 56

   7.16 Use of Proceeds 56

   7.17 Change in Location of Chief Executive Office; Inventory and Equipment
with Bailees 56

   7.18 No Prohibited Transactions Under ERISA 56

   7.19 Financial Covenants 57

   7.20 Capital Expenditures 58


8. EVENTS OF DEFAULT 59


9. THE LENDER GROUP'S RIGHTS AND REMEDIES 60


   9.1 Rights and Remedies 60

   9.2 Remedies Cumulative 62


10. TAXES AND EXPENSES 63


11. WAIVERS; INDEMNIFICATION 63


   11.1 Demand; Protest; etc 63

   11.2 The Lender Group's Liability for Collateral 63

   11.3 Indemnification 64


12. NOTICES 64


13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER 66


14. DESTRUCTION OF BORROWER'S DOCUMENTS 66


15. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS 66


   15.1 Assignments and Participations 66

   15.2 Successors 69


16. AMENDMENTS; WAIVERS 69


   16.1 Amendments and Waivers 69

   16.2 No Waivers; Cumulative Remedies 70


17. AGENT; THE LENDER GROUP 70


   17.1 Appointment and Authorization of Agent 70

   17.2 Delegation of Duties 71

   17.3 Liability of Agent-Related Persons 72

   17.4 Reliance by Agent 72

   17.5 Notice of Default or Event of Default 73

   17.6 Credit Decision 74

   17.7 Costs and Expenses; Indemnification 75

   17.8 Agent in Individual Capacity 75

   17.9 Successor Agent 76

   17.10 Withholding Tax 76

   17.11 Collateral Matters 77

   17.12 Restrictions on Actions by Lenders; Sharing of Payments 78

   17.13 Agency for Perfection 79

   17.14 Payments by Agent to the Lenders 79

   17.15 Concerning the Collateral and Related Loan Documents 79

   17.16 Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders;
Other Reports and Information 79

   17.17 Several Obligations; No Liability 81

   17.18 Documentation Agent; Co-Agent 81


18. GENERAL PROVISIONS 81


   18.1 Effectiveness 81

   18.2 Section Headings 81

   18.3 Interpretation 81

   18.4 Severability of Provisions 82

   18.5 Counterparts; Telefacsimile Execution 82

   18.6 Revival and Reinstatement of Obligations 82

   18.7 Integration 82

   18.8 Parent as Agent for Borrowers 83

SCHEDULES AND EXHIBITS

Schedule C-1 Commitments on Closing Date

Schedule E-1 Eligible Inventory Locations

Schedule P-1 Permitted Liens

Schedule 5.8 Subsidiaries

Schedule 5.13 ERISA Benefit Plans

Schedule 5.14 Environmental Condition

Schedule 6.11 Location of Inventory and Equipment

Schedule 7.1 Indebtedness


Exhibit A-1 Form of Assignment and Acceptance

Exhibit B-1 Business Plan for Fiscal Year Ending on or about January 31, 2005

Exhibit C-1 Form of Compliance Certificate

Exhibit D-1 Form of Collateral Certificate

FOURTH AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

THIS FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this "Agreement"),
is entered into this 30th day of October, 2004, to be effective as of October
31, 2004, among THE CHILDREN’S PLACE RETAIL STORES, INC., a Delaware corporation
(“Parent”) and each of Parent’s Subsidiaries identified on the signature pages
hereof (such Subsidiaries, together with Parent, are referred to hereinafter
each individually as a “Borrower”, and individually and collectively, jointly
and severally, as the “Borrowers”), with each of its chief executive office
located at 915 Secaucus Road, Secaucus, New Jersey 07094, on the one hand, and
the financial institutions listed on the signature pages hereof (such financial
institutions, together with their respective successors and assigns, are
referred to hereinafter each individually as a "Lender" and collectively as the
"Lenders"), and WELLS FARGO RETAIL FINANCE, LLC, a Delaware limited liability
company, as Agent, CONGRESS FINANCIAL CORPORATION (NEW ENGLAND), a Massachusetts
corporation, as Documentation Agent and LASALLE RETAIL FINANCE, A DIVISION OF
LASALLE BUSINESS CREDIT, LLC, as Co-Agent, on the other hand.

RECITALS

A. Parent and Wells Fargo Retail Finance, LLC and certain other Lenders are
parties to that certain Third Amended and Restated Loan and Security Agreement
dated as of April 25, 2003 (as amended, the "Existing Loan Agreement").

B. Borrowers, Agent, Documentation Agent, and Lenders desire to amend and
restate in its entirety the Existing Loan Agreement.

The parties agree that the Existing Loan Agreement is amended and restated as
follows:

          1. DEFINITIONS AND CONSTRUCTION.

          1.1 Definitions. As used in this Agreement, the following terms shall
have the following definitions:

          "Account Debtor" means any Person who is or who may become obligated
under, with respect to, or on account of, an Account.


           "Accounts" means all currently existing and hereafter arising
accounts, contract rights, Revolving Accounts, and all other forms of
obligations owing to Borrower arising out of the sale or lease of goods or the
rendition of services by Borrower, irrespective of whether earned by
performance, and any and all credit insurance, guaranties, or security therefor.


           "ACH Transactions" means any cash management or related services
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) provided by a Bank Product
Provider for the account of Administrative Borrower or its Subsidiaries.


           "Acquisition Agreement: means that certain Acquisition Agreement
dated October 19, 2004 entered into by and among Hoop Holdings, LLC, Hoop Canada
Holdings, Inc., Disney Enterprises, Inc. and Disney Credit Card Services, Inc.
and The Children's Place Retail Stores, Inc., as guarantor.


           "Adjusted LIBOR Rate" means, with respect to each Interest Period for
any LIBOR Rate Loan, the rate per annum (rounded upwards, if necessary, to the
next whole multiple of 1/16 of 1% per annum) determined by dividing (a) the
LIBOR Rate for such Interest Period by (b) a percentage equal to (i) 100% minus
(ii) the Reserve Percentage. The Adjusted LIBOR Rate shall be adjusted on and as
of the effective day of any change in the Reserve Percentage.


           "Administrative Borrower" has the meaning set forth in Section 18.8.


           "Advances" has the meaning set forth in Section 2.1(a).


           "Affiliate" means, as applied to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, "control" as applied to any Person
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of that Person, whether through the
ownership of voting securities, by contract, or otherwise.


           "Agent" means Wells Fargo Retail, solely in its capacity as agent for
the Lenders, and shall include any successor agent.


           "Agent Advance" has the meaning set forth in Section 2.1(h).


           "Agent Loan" has the meaning set forth in Section 2.1(g).


          "Agent-Related Persons" means Agent, together with its Affiliates, and
the officers, directors, employees, counsel, agents, and attorneys-in-fact of
Agent and such Affiliates.


           "Agent's Account" has the meaning set forth in Section 2.8.


           "Agent’s Liens" means the Liens granted by Borrowers or their
Subsidiaries to Agent under this Agreement or the other Loan Documents.


           "Agreement" has the meaning set forth in the preamble hereto.


           "Applicable Prepayment Premium" means, as of any date of
determination, an amount equal to (a) during the period of time from and after
the date of the execution and delivery of this Agreement up to the date that is
October 31, 2006, 0.50% times the sum of the Maximum Amount, and (b) at all
times on or after October 31, 2006 there shall not be any prepayment premium.


           "Assignee" has the meaning set forth in Section 15.1.


           "Assignment and Acceptance" has the meaning set forth in Section
15.1(a) and shall be in the form of Exhibit A-1.


           "Authorized Person" means any officer or other authorized employee of
Borrower.


           "Availability" means, as of the date of determination, the result (so
long as such result is a positive number) of (a) the lesser of the Borrowing
Base or the Maximum Amount, less (b) the Revolving Facility Usage.


           "Average Unused Portion of Maximum Amount" means, as of any date of
determination, (a) an amount equal to the Maximum Amount, less (b) the average
Daily Balance of Obligations that were outstanding during the immediately
preceding month.


           “Bank Product” means any financial accommodation extended to
Administrative Borrower or its Subsidiaries by a Bank Product Provider (other
than pursuant to this Agreement) including but not limited to: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards, (e)
ACH Transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) transactions under Hedge Agreements.


           "Bank Product Agreements" means those agreements entered into from
time to time by Administrative Borrower or its Subsidiaries with a Bank Product
Provider in connection with the obtaining of any of the Bank Products.


           "Bank Product Obligations" means all obligations, liabilities,
contingent reimbursement obligations, fees, and expenses owing by Administrative
Borrower or its Subsidiaries to any Bank Product Provider pursuant to or
evidenced by the Bank Product Agreements and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, and including all such amounts
that Administrative Borrower or its Subsidiaries are obligated to reimburse to
Agent or any member of the Lender Group as a result of Agent or such member of
the Lender Group purchasing participations from, or executing indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Administrative Borrower or
its Subsidiaries.


           "Bank Product Provider" means Wells Fargo or any of its Affiliates.


           "Bank Product Reserve" means, as of any date of determination, the
amount of reserves that Agent has established (based upon the Bank Product
Providers' reasonable determination of the credit exposure in respect of the
Bank Products) in respect of Bank Products then provided or outstanding.


           "Bankruptcy Code" means the United States Bankruptcy Code (11
U.S.C.ss. 101 et seq.), as amended, and any successor statute.


           "Benefit Plan" means a "defined benefit plan" (as defined in Section
3(35) of ERISA) for which Borrower, any Subsidiary of Borrower, or any ERISA
Affiliate has been an "employer" (as defined in Section 3(5) of ERISA) within
the past six years.


           "Books" means all of Administrative Borrower's and its Subsidiaries
books and records including: ledgers; records indicating, summarizing, or
evidencing Borrower's properties or assets (including the Collateral) or
liabilities; all information relating to Borrower's business operations or
financial condition; and all computer programs, disk or tape files, printouts,
runs, or other computer prepared information.


           "Borrower" and “Borrowers” have the respective meanings set forth in
the preamble to this Agreement.


           "Borrowing" means a borrowing hereunder consisting of Advances made
on the same day by the Lenders, or by Agent in the case of an Agent Loan or an
Agent Advance.


           "Borrowing Base" has the meaning set forth in Section 2.1(a).


           "Business Day" means (a) any day that is not a Saturday, Sunday, or a
day on which banks in Boston, Massachusetts, are required or permitted to be
closed, and (b) with respect to all notices, determinations, fundings and
payments in connection with the LIBOR Rate or LIBOR Rate Loans, any day that is
a Business Day pursuant to clause (a) above and that is also a day on which
trading in Dollars is carried on by and between banks in the London interbank
market.


           “Business Plan” means Parent’s and its Subsidiaries’ business plans
attached hereto as Exhibit B-1, together with any amendment, modification, or
revision to such business plan approved by Agent.


           "Change of Control" shall be deemed to have occurred at such time as
Parent’s existing shareholders cease to be the "beneficial owners" (as defined
in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of more than 25% of the total voting power of all classes of stock
then outstanding of Parent normally entitled to vote in the election of
directors.


           "Children’s Place Canada" means The Children’s Place (Canada), LP, an
Ontario limited partnership.


           "Closing Date" means the date of the first to occur of the making of
the initial Advance or the issuance of the initial Letter of Credit.


           "Code" means the California Uniform Commercial Code.


           "Collateral" means each of the following:


     (a) the Accounts,


     (b) the Books,


     (c) the Equipment,


     (d) the General Intangibles,


     (e) the Inventory,


     (f) the Investment Property,


     (g) the Negotiable Collateral,


     (h) any money, or other assets of any Borrower that now or hereafter come
into the possession, custody, or control of the Lender Group, and


     (i) the proceeds and products, whether tangible or intangible, of any of
the foregoing, including proceeds of insurance covering any or all of the
Collateral, and any and all Accounts, Books, Equipment, General Intangibles,
Inventory, Investment Property, Negotiable Collateral, money, deposit accounts,
or other tangible or intangible property resulting from the sale, exchange,
collection, or other disposition of any of the foregoing, or any portion thereof
or interest therein, and the proceeds thereof.


           “Collateral” expressly excludes any share of stock, membership
interest, or other ownership interest in and to Hoop Holdings, LLC, Hoop Retail
Stores, LLC or The Disney Store, LLC.


           "Collateral Access Agreement" means a landlord waiver, mortgagee
waiver, bailee letter, or acknowledgment agreement of any warehouseman,
processor, lessor, consignee, or other Person in possession of, having a Lien
upon, or having rights or interests in the Equipment or Inventory, in each case,
in form and substance satisfactory to Agent.


           "Collections" means all cash, checks, notes, instruments, and other
items of payment (including, insurance proceeds, proceeds of cash sales, rental
proceeds, and tax refunds).


           "Commitment" means, at any time with respect to a Lender, the
principal amount set forth beside such Lender's name under the heading
"Commitment" on Schedule C-1 or on the signature page of the Assignment and
Acceptance pursuant to which such Lender became a Lender hereunder in accordance
with the provisions of Section 15.1, as such Commitment may be adjusted from
time to time in accordance with the provisions of Section 15.1 and "Commitments"
means, collectively, the aggregate amount of the commitments of all of the
Lenders.


           "Compliance Certificate" means a certificate substantially in the
form of Exhibit C-1 and delivered by the chief accounting officer of Parent to
Agent.


           "Daily Balance" means, with respect to each day during the term of
this Agreement, the amount of an Obligation owed at the end of such day.


           "deems itself insecure" means that the Person deems itself insecure
in accordance with the provisions of Section 1208 of the Code.


           "Default" means an event, condition, or default that, with the giving
of notice, the passage of time, or both, would be an Event of Default.


           "Defaulting Lender" has the meaning set forth in Section 2.1(f)(ii).


           "Defaulting Lenders Rate" means the Reference Rate for the first
three days from and after the date the relevant payment is due and thereafter at
the interest rate then applicable to Advances.


           "Designated Account" means account number 20-3024941126-6 of
Administrative Borrower maintained with Administrative Borrower's Designated
Account Bank, or such other deposit account of Administrative Borrower (located
within the United States) which has been designated, in writing and from time to
time, by Administrative Borrower to Agent.


           "Designated Account Bank" means Wachovia National Bank, whose office
is located at 100 Fidelity Plaza, North Brunswick, New Jersey 08905 and whose
ABA number is 021200025.


           "Disney License Agreement" means that certain License and Conduct of
Business Agreement to be entered into by and among certain subsidiaries of the
Borrower and TDS Franchising, LLC.


           "Disney Stores Acquisition" means the transaction, as a totality,
comprised of the acquisition by Hoop Holdings, LLC and Hoop Canada Holdings,
Inc. of the ownership interests in, and business and assets of, The Disney
Store, LLC and The Disney Store (Canada) Ltd., as more particularly set forth in
the Acquisition Agreement.


           "Documentation Agent" means Congress Financial Corporation (New
England), a Massachusetts corporation, solely in its capacity as Documentation
Agent.


           "Dollars or $" means United States dollars.


           "Eligible Accounts" means under Five (5) business day accounts due on
a non-recourse basis from major credit card processors (which, if due on account
of a private label credit card program, are deemed in the discretion of the
Agent to be eligible).


           "Eligible Inventory" means Inventory consisting of first quality
finished goods held for sale in the ordinary course of the Borrowers' business
(other than inventory of Children’s Place Canada), that is reasonably acceptable
to Agent in all respects, that is located at a Borrower's premises identified on
Schedule E-1 or that is in transit to a Borrower if: (a) title to such Inventory
has been transferred to such Borrower, (b) the Inventory is insured to Agent's
reasonable satisfaction and (c) documentation regarding such Inventory is
reasonably acceptable to Agent, and such Inventory strictly complies with all of
Borrowers' representations and warranties to the Lender Group. If Eligible
Inventory is in transit to a Borrower and has been acquired pursuant to a Letter
of Credit, the Letter of Credit must have been drawn upon. Eligible Inventory
shall not include slow moving Inventory (as determined in Agent's reasonable
business judgment based upon industry practices), or obsolete items, restrictive
or custom items, raw materials, work-in-process, components that are not part of
finished goods, spare parts, packaging and shipping materials, supplies used or
consumed in a Borrower's business, Inventory subject to a security interest or
lien in favor of any third Person, bill and hold goods, Inventory that is not
subject to Agent's perfected security interests, defective goods (except for
minor defects that do not affect saleability), "seconds," and Inventory acquired
on consignment.


           "Eligible Transferee" means (a) a commercial bank organized under the
laws of the United States, or any state thereof, and having total assets in
excess of $5,000,000,000, or the asset based lending Affiliate of such bank, (b)
a commercial bank organized under the laws of any other country which is a
member of the Organization for Economic Cooperation and Development or a
political subdivision of any such country, and having total assets in excess of
$5,000,000,000, or the asset based lending Affiliate of such bank; provided that
such bank is acting through a branch or agency located in the United States, (c)
a finance company, insurance or other financial institution, or fund that is
engaged in making, purchasing, or otherwise investing in commercial loans in the
ordinary course of its business and having total assets in excess of
$500,000,000, (d) any Affiliate (other than individuals) of an existing Lender,
and (e) any other Person approved by Agent and Parent.


           "Equipment" means all of Borrowers' present and hereafter acquired
machinery, machine tools, motors, equipment, furniture, furnishings, fixtures,
vehicles (including motor vehicles and trailers), tools, parts, goods (other
than consumer goods, farm products, or Inventory), wherever located, including,
(a) any interest of any Borrower in any of the foregoing, and (b) all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing.


           "ERISA" means the Employee Retirement Income Security Act of 1974, 29
U.S.C. §§ 1000 et seq., amendments thereto, successor statutes, and regulations
or guidance promulgated thereunder.


           "ERISA Affiliate" means any trade or business (whether or not
incorporated) which, within the meaning of Section 414 of the IRC, is: (i) under
common control with any Borrower; (ii) treated, together with any Borrower, as a
single employer; (iii) treated as a member of an affiliated service group of
which any Borrower is also treated as a member; or (iv) is otherwise aggregated
with any Borrower for purposes of the employee benefits requirements listed in
IRC Section 414(m)(4).


           "ERISA Event" means (a) a Reportable Event with respect to any
Benefit Plan or Multiemployer Plan, (b) the withdrawal of any Borrower, any of
its Subsidiaries or ERISA Affiliates from a Benefit Plan during a plan year in
which it was a "substantial employer" (as defined in Section 4001(a)(2) of
ERISA), (c) the providing of notice of intent to terminate a Benefit Plan in a
distress termination (as described in Section 4041(c) of ERISA), (d) the
institution by the PBGC of proceedings to terminate a Benefit Plan or
Multiemployer Plan, (e) any event or condition (i) that provides a basis under
Section 4042(a)(1), (2), or (3) of ERISA for the termination of, or the
appointment of a trustee to administer, any Benefit Plan or Multiemployer Plan,
or (ii) that may result in termination of a Multiemployer Plan pursuant to
Section 4041A of ERISA, (f) the partial or complete withdrawal within the
meaning of Sections 4203 and 4205 of ERISA, of any Borrower, any of its
Subsidiaries or ERISA Affiliates from a Multiemployer Plan, or (g) providing any
security to any Plan under Section 401(a)(29) of the IRC by any Borrower or its
Subsidiaries or any of their ERISA Affiliates.


           "Event of Default" has the meaning set forth in Section 8.


           “Fee Letter” means that certain Fee Letter dated as of October 31,
2004 entered into by and between the Agent and the Borrowers.


           "FEIN" means Federal Employer Identification Number.


           "Fiscal Month" means months computed on the retail basis of four
weeks, five weeks and four weeks per fiscal quarter.


           "Fiscal Year" means a retail year ending on the Saturday closest to
January 31.


           "Funding Date" means the date on which a Borrowing occurs.


           "GAAP" means generally accepted accounting principles as in effect
from time to time in the United States, consistently applied.


           "General Intangibles" means all of Borrowers' present and future
general intangibles and other personal property (including contract rights,
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, patents, trade names, copyrights, blueprints, drawings,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, infringement claims, computer programs, information contained on
computer disks or tapes, literature, reports, catalogs, deposit accounts,
insurance premium rebates, tax refunds, and tax refund claims), other than
goods, Accounts, and Negotiable Collateral.


           "Governing Documents" means the certificate or articles of
incorporation, by-laws, or other organizational or governing documents of any
Person.


           "Governmental Authority" means any nation or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.


           "Guaranties" means those certain General Continuing Guaranties
executed by Guarantors in favor of Agent and Lenders.


           "Guarantors" means Twin Brook, thechildrensplace.com, inc., The
Children's Place Canada Holdings, Inc. and The Children's Place (Virginia), Inc.


           "Hazardous Materials" means (a) substances that are defined or listed
in, or otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.


           "Hedge Agreement" means any and all agreements, or documents now
existing or hereafter entered into by Administrative Borrower or its
Subsidiaries that provide for an interest rate, credit, commodity or equity
swap, cap, floor, collar, forward foreign exchange transaction, currency swap,
cross currency rate swap, currency option, or any combination of, or option with
respect to, these or similar transactions, for the purpose of hedging
Administrative Borrower's or its Subsidiaries’ exposure to fluctuations in
interest or exchange rates, loan, credit exchange, security or currency
valuations or commodity prices.


           "Indebtedness" means as to all of Borrowers (a) all obligations for
borrowed money, (b) all obligations evidenced by bonds, debentures, notes, or
other similar instruments and all reimbursement or other obligations in respect
of letters of credit, bankers acceptances, interest rate swaps, or other
financial products, (c) all obligations as a lessee under capital leases,
(d) all obligations or liabilities of others secured by a Lien on any asset of a
Person or its Subsidiaries, irrespective of whether such obligation or liability
is assumed, (e) all obligations to pay the deferred purchase price of assets
(other than trade payables incurred in the ordinary course of business and
repayable in accordance with customary trade practices), (f) all obligations
owing under Hedge Agreements, and (g) any obligation guaranteeing or intended to
guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse) any obligation of any other Person that
constitutes Indebtedness under any of clauses (a) through (f) above.


           "Indemnified Liabilities" has the meaning set forth in Section 11.3.


           "Insolvency Proceeding" means any proceeding commenced by or against
any Person under any provision of the Bankruptcy Code or under any other
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.


           "Intangible Assets" means, with respect to any Person, that portion
of the book value of all of such Person's assets that would be treated as
intangibles under GAAP.


           "Interest Period" means, for any LIBOR Rate Loan, the period
commencing on the Business Day such LIBOR Rate Loan is disbursed or continued,
or on the Business Day on which a Reference Rate Loan is converted to such LIBOR
Rate Loan, and ending on the date that is one, three or six months thereafter,
as selected by Administrative Borrower and notified to Agent as provided in
Sections 2.13(a) and (b).


           "Inventory" means all present and future inventory (other than
inventory of Children’s Place Canada) in which any Borrower has any interest,
including goods held for sale or lease or to be furnished under a contract of
service and all of any Borrower's present and future raw materials, work in
process, finished goods, and packing and shipping materials, wherever located.


           "Inventory Reserves" means reserves (determined from time to time by
Agent in its discretion) for (a) the estimated costs relating to unpaid freight
charges, warehousing or storage charges, taxes, duties, and other similar unpaid
costs associated with the acquisition of Eligible In-Transit Inventory by
Borrowers, plus (b) the estimated reclamation claims of unpaid sellers of
Inventory sold to Borrowers.


           "Investment Property" means all of Borrowers’ presently existing and
hereafter acquired or arising investment property (as that term is defined in
Section 9115 of the Code).


           "IRC" means the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.


           "L/C" has the meaning set forth in Section 2.2(a).


           "L/C Guaranty" has the meaning set forth in Section 2.2(a).


           "Lender" and "Lenders" have the respective meanings set forth in the
preamble to this Agreement, and shall include any other Person made a party to
this Agreement in accordance with the provisions of Section 15.1.


           "Lender Group" means, individually and collectively, each of the
individual Lenders and Agent.


           "Lender Group Expenses" means all: reasonable costs or expenses
(including taxes, and insurance premiums) required to be paid by a Borrower or
its Subsidiaries under any of the Loan Documents that are paid or incurred by
the Lender Group; reasonable fees or charges paid or incurred by the Lender
Group in connection with the Lender Group's transactions with Borrowers,
including, fees or charges for photocopying, notarization, couriers and
messengers, telecommunication, public record searches (including tax lien,
litigation, and UCC searches and including searches with the patent and
trademark office, the copyright office, or the department of motor vehicles),
filing, recording, publication, appraisal (including periodic Collateral
appraisals); environmental audits; costs and expenses incurred by Agent in the
disbursement of funds to Borrowers (by wire transfer or otherwise); charges paid
or incurred by Agent resulting from the dishonor of checks; costs and expenses
paid or incurred by Agent to correct any default or enforce any provision of the
Loan Documents, or in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated; reasonable costs and expenses paid or incurred by the Lender Group
in examining Books; costs and expenses of third party claims or any other suit
paid or incurred by the Lender Group in enforcing or defending the Loan
Documents or in connection with the transactions contemplated by the Loan
Documents or the Lender Group's relationship with Borrowers or any guarantor;
and the Lender Group's reasonable attorneys fees and expenses incurred in
advising, structuring, drafting, reviewing, administering, amending,
terminating, enforcing, defending, or concerning the Loan Documents (including
attorneys fees and expenses incurred in connection with a "workout," a
"restructuring," or an Insolvency Proceeding concerning Borrowers or any
guarantor of the Obligations), irrespective of whether suit is brought.
Notwithstanding anything to the contrary set forth herein, the foregoing shall
be subject to the limitations set forth in Section 2.12(e)


           "Letter of Credit" means an L/C or an L/C Guaranty, as the context
requires.


           "Letter of Credit Amount" means 0.75% per annum.


           "LIBOR Rate" means, with respect to the Interest Period for a LIBOR
Rate Loan, the interest rate per annum (rounded upwards, if necessary, to the
next whole multiple of 1/16 of 1% per annum) at which United States dollar
deposits are offered to Wells Fargo (or its Affiliates) by major banks in the
London interbank market (or other LIBOR Rate market selected by Agent) on or
about 11:00 a.m. (Boston time) two Business Days prior to the commencement of
such Interest Period in amounts comparable to the amount of the LIBOR Rate Loans
requested by and available to Borrower in accordance with this Agreement.


           "LIBOR Rate Loans" means any Advance (or any portion thereof) made or
outstanding hereunder during any period when interest on such Advance (or
portion thereof) is payable based on the Adjusted LIBOR Rate.


           "LIBOR Rate Margin" means commencing with October 31, 2004 and at the
end of each Fiscal Month thereafter to the following levels corresponding to the
following amount of Availability:





           Amount of Availability                       LIBOR Rate Margin
          ------------------------                     -------------------

        Greater than $40,000,000                              1.50%

        Equal to or less than $40,000,000 and                 1.75%
        greater than $30,000,000

        Equal to or less than $30,000,00 and                  2.25%
        greater than $20,000,000

        Equal to or less than $20,000,000 and                 2.75%
        greater than $10,000,000

        Less than $10,000,000                  3.00% (subject, however, to waiver by
                                                        the Required Lenders)



           "Lien" means any interest in property securing an obligation owed to,
or a claim by, any Person other than the owner of the property, whether such
interest shall be based on the common law, statute, or contract, whether such
interest shall be recorded or perfected, and whether such interest shall be
contingent upon the occurrence of some future event or events or the existence
of some future circumstance or circumstances, including the lien or security
interest arising from a mortgage, deed of trust, encumbrance, pledge,
hypothecation, assignment, deposit arrangement, security agreement, adverse
claim or charge, conditional sale or trust receipt, or from a lease,
consignment, or bailment for security purposes and also including reservations,
exceptions, encroachments, easements, rights-of-way, covenants, conditions,
restrictions, leases, and other title exceptions and encumbrances affecting Real
Property.


           "Loan Account" has the meaning set forth in Section 2.11.


           "Loan Documents" means this Agreement, the Bank Products Agreements,
the Letters of Credit, the Lockbox Agreements, any note or notes executed by
Borrower and payable to the Lender Group, and any other agreement entered into,
now or in the future, in connection with this Agreement.


           "Lockbox Account" shall mean a depositary account established
pursuant to one of the Lockbox Agreements.


           "Lockbox Agreements" means those certain Lockbox Operating Procedural
Agreements and those certain Depository Account Agreements, in form and
substance satisfactory to Agent, each of which is among Administrative Borrower,
Agent, and one of the Lockbox Banks.


           "Lockbox Banks" means Wachovia National Bank, or any replacement bank
chosen by Borrower and acceptable to Agent.


           "Lockboxes" has the meaning set forth in Section 2.8.


           "Material Adverse Change" means (a) a material adverse change in the
business, prospects, operations, results of operations, assets, liabilities or
condition (financial or otherwise) of Borrowers and their Subsidiaries, (b) the
material impairment of a Borrower's ability to perform its obligations under the
Loan Documents to which it is a party or of the Lender Group to enforce the
Obligations or realize upon the Collateral, (c) a material adverse effect on the
value of the Collateral or the amount that the Lender Group would be likely to
receive (after giving consideration to delays in payment and costs of
enforcement) in the liquidation of such Collateral, or (d) a material impairment
of the priority of the Lender Group's Liens with respect to the Collateral.


           "Maximum Amount" means $130,000,000 plus the amount of the Temporary
Overadvance Facility, if it is then outstanding.


           "Multiemployer Plan" means a "multiemployer plan" (as defined in
Section 4001(a)(3) of ERISA) to which Parent, any of its Subsidiaries, or any
ERISA Affiliate has contributed, or was obligated to contribute, within the past
six years.


           "Negotiable Collateral" means all of Borrowers' present and future
letters of credit, notes, drafts, instruments, certificated and uncertificated
securities (including the shares of stock of Subsidiaries of Parent (other than
Hoop Holdings, LLC, Hoop Retail Stores, LLC or The Disney Store, LLC), but
limited to 65% of the outstanding shares of each class of stock of any foreign
Subsidiary), investment property, security entitlements, documents, personal
property leases (wherein a Borrower is the lessor), chattel paper, and Books
relating to any of the foregoing.


           "NRLV" means at any time of determination thereof, the ratio,
expressed as a percentage, of the net retail liquidation value of Borrowers’
Inventory divided by the retail value of such Inventory, all as set forth in the
most recent appraisal delivered to, and approved by Agent.


           "Obligations" means (a) all loans, Advances, debts, principal,
interest (including any interest that, but for the provisions of the Bankruptcy
Code, would have accrued), contingent reimbursement obligations under any
outstanding Letters of Credit, liabilities (including all amounts charged to
Borrowers' Loan Account pursuant hereto), obligations, fees, charges, costs, or
Lender Group Expenses (including any fees or expenses that, but for the
provisions of the Bankruptcy Code, would have accrued), lease payments,
guaranties, covenants, and duties owing by Borrowers to the Lender Group of any
kind and description (whether pursuant to or evidenced by the Loan Documents or
pursuant to any other agreement between the Lender Group and any Borrower, and
irrespective of whether for the payment of money), whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including any debt, liability, or obligation owing from any Borrower to
others that the Lender Group may have obtained by assignment or otherwise, and
further including all interest not paid when due and all Lender Group Expenses
that Borrowers are required to pay or reimburse by the Loan Documents, by law,
or otherwise, and (b) all Bank Product Obligations. Any reference in this
Agreement or in the Loan Documents to the Obligations shall include all
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.


           "Originating Lender" has the meaning set forth in Section 15.1(e).


           "Overadvance" has the meaning set forth in Section 2.6.


           "Overadvance Amount" means up to $30,000,000.00 at any one time
outstanding.


           "Parent" has the meaning set forth in the preamble of this Agreement.


           "Participant" has the meaning set forth in Section 15.1(c).


           "PBGC" means the Pension Benefit Guaranty Corporation as defined in
Title IV of ERISA, or any successor thereto.


           "Permitted Liens" means (a) Liens held by the Lender Group, (b) Liens
for unpaid taxes that either (i) are not yet due and payable or (ii) are the
subject of Permitted Protests, (c) Liens set forth on Schedule P-1, (d) the
interests of lessors under operating leases and purchase money security
interests and Liens of lessors under capital leases to the extent that the
acquisition or lease of the underlying asset is permitted under Section 7.21 and
so long as the Lien only attaches to the asset purchased or acquired and only
secures the purchase price of the asset, (e) Liens arising by operation of law
in favor of warehousemen, landlords, carriers, mechanics, materialmen, laborers,
or suppliers, incurred in the ordinary course of business of Borrowers and not
in connection with the borrowing of money, and which Liens either (i) are for
sums not yet due and payable, or (ii) are the subject of Permitted Protests, (f)
Liens arising from deposits made in connection with obtaining worker's
compensation or other unemployment insurance, (g) Liens or deposits to secure
performance of bids, tenders, or leases (to the extent permitted under this
Agreement), incurred in the ordinary course of business of Borrowers and not in
connection with the borrowing of money, (h) Liens arising by reason of security
for surety or appeal bonds in the ordinary course of business of any Borrower,
(i) Liens of or resulting from any judgment or award that would not cause a
Material Adverse Change and as to which the time for the appeal or petition for
rehearing of which has not yet expired, or in respect of which any Borrower is
in good faith prosecuting an appeal or proceeding for a review, and in respect
of which a stay of execution pending such appeal or proceeding for review has
been secured, and (j) with respect to any Real Property, easements, rights of
way, zoning and similar covenants and restrictions, and similar encumbrances
that customarily exist on properties of Persons engaged in similar activities
and similarly situated and that in any event do not materially interfere with or
impair the use or operation of the Collateral by Borrowers or the value of the
Lender Group's Lien thereon or therein, or materially interfere with the
ordinary conduct of the business of Borrowers.


           "Permitted Protest" means the right of Borrowers to protest any Lien
(other than any such Lien that secures the Obligations), tax (other than payroll
taxes or taxes that are the subject of a United States federal tax lien), or
rental payment, provided that (a) a reserve with respect to such obligation is
established on the books of Borrowers in an amount that is reasonably
satisfactory to Agent, (b) any such protest is instituted and diligently
prosecuted by Borrowers in good faith, and (c) Agent is satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of the Liens of the Lender Group in and to the
Collateral.


           "Person" means and includes natural persons, corporations, limited
liability companies, limited partnerships, general partnerships, limited
liability partnerships, joint ventures, trusts, land trusts, business trusts, or
other organizations, irrespective of whether they are legal entities, and
governments and agencies and political subdivisions thereof.


           "Plan" means any employee benefit plan, program, or arrangement
maintained or contributed to by any Borrower or with respect to which it may
incur liability.


           "Pro-Rata Share" means, with respect to a Lender, a fraction
(expressed as a percentage), the numerator of which is the amount of such
Lender's Commitment and the denominator of which is the aggregate amount of the
Commitments.


           "Real Property" means any estates or interests in real property now
owned or hereafter acquired by any Borrower.


           "Reference Rate" the rate of interest announced within Wells Fargo at
its principal office in San Francisco as its “prime rate”, with the
understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publication or publications as Wells Fargo may designate.


           “Reference Rate Loans” means any advance (or portion thereof) made or
outstanding hereunder during any period when interest on such Advance is payable
based on the Reference Rate.


           "Renewal Date" has the meaning set forth in Section 3.4.


           "Reportable Event" means any of the events described in Section
4043(c) of ERISA or the regulations thereunder other than a Reportable Event as
to which the provision of 30 days notice to the PBGC is waived under applicable
regulations.


           "Required Lenders" means, at any time, Agent together with such other
Lenders whose Pro Rata Shares together with Agent aggregate 50.1% or more of the
Commitments; provided, however, that (a) in all circumstances in which there are
two or more Lenders, Required Lenders shall include at least one Lender that is
not the Agent or an Affiliate of Agent; (b) “Commitments” shall not include the
Overadvance Amount in determining Required Lenders, and (c) in connection with
the providing of consent for (i) payment by the Borrowers of any of their
indemnification obligations to the Walt Disney Companies, as set forth in
Section 7.16, below, Required Lenders shall mean the Agent together with such
other Lenders whose Pro Rata Shares together with Agent aggregate 66 2/3% or
more of the Commitments, and (ii) extension of the term of the Temporary
Overadvance Facility beyond December 31, 2004 or postponement of the time for
repayment thereof, Required Lenders shall mean all of the Lenders, unanimously.


           "Requirement of Law" means, as to any Person: (a) (i) all statutes
and regulations and (ii) court orders and injunctions, arbitrators' decisions,
and/or similar rulings, in each instance by any Governmental Authority or
arbitrator applicable to or binding upon such Person or any of such Person's
property or to which such Person or any of such Person's property is subject;
and (b) that Person's organizational documents, by-laws and/or other instruments
which deal with corporate or similar governance, as applicable.


           "Reserve Percentage" for any Interest Period means, as of the date of
determination thereof, the maximum percentage (rounded upward, if necessary to
the nearest 1/100th of 1%), as determined by Agent (or its Affiliates) in
accordance with its (or their) usual procedures (which determination shall be
conclusive in the absence of manifest error), that is in effect on such date as
prescribed by the Board of Governors of the Federal Reserve System for
determining the reserve requirements (including supplemental, marginal, and
emergency reserve requirements) with respect to eurocurrency funding (currently
referred to as "eurocurrency liabilities") having a term equal to such Interest
Period by Agent or its Affiliates.


           "Restructuring Transaction" means (i) the formation of Services
Company and Twin Brook by the Parent, (ii) the transfer of certain
non-operational assets from the Parent and other of its Subsidiaries to Services
Company, (iii) the transfer of the membership interests in Services Company from
the Parent to Twin Brook and (iv) the merger of TCPIP, Inc. with and into
Services Company.


           "Retiree Health Plan" means an "employee welfare benefit plan" within
the meaning of Section 3(1) of ERISA that provides benefits to individuals after
termination of their employment, other than as required by Section 601 of ERISA.


           "Revolving Accounts" means any Account arising from an agreement to
extend credit on an ongoing basis through the use of a device such as a credit
card or the like, whether or not subject to regulation under Federal Reserve
Board Regulation Z, or any state statute or regulation on truth-in-lending.


           "Revolving Facility Usage" means, as of any date of determination,
the aggregate amount of Advances and undrawn or unreimbursed Letters of Credit
outstanding.


           "Services Company" means The Children’s Place Services Company, LLC,
a Delaware limited liability company.


           "Settlement" has the meaning set forth in Section 2.1(i)(i).


           "Settlement Date" has the meaning set forth in Section 2.1(i)(i).


           "Solvent" means, with respect to any Person on a particular date,
that on such date (a) at fair valuations, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair salable value of the
properties and assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person's ability to pay as such debts mature, and (e)
such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person's properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount that, in light of
all the facts and circumstances existing at such time, represents the amount
that reasonably can be expected to become an actual or matured liability.


           "Subsidiary" of a Person means a corporation, partnership, limited
liability company, or other entity in which that Person directly or indirectly
owns or controls the shares of stock or other ownership interests having
ordinary voting power to elect a majority of the board of directors (or appoint
other comparable managers) of such corporation, partnership, limited liability
company, or other entity.


           "Temporary Overadvance Facility" means a temporary revolving credit
facility to be maintained by the Agent and Congress Financial Corporation (New
England) for the benefit of the Borrowers in an amount up to the Overadvance
Amount, as set forth in Section 2.1(b). The Temporary Overadvance Facility shall
be available to the Borrowers if, but only if, the Disney Stores Acquisition has
been consummated and all Conditions Precedent contained in Section 3.1(c),
below, have been satisfied.


           "Twin Brook" means Twin Brook Insurance Co., Inc., a New York captive
insurance company.


           "Voidable Transfer" has the meaning set forth in Section 15.8.


           "Walt Disney Companies" means TDS Franchising, LLC, a California
limited liability company; Disney Enterprises, Inc., a Delaware corporation; and
Disney Credit Card Services, Inc., a California corporation.


           "Wells Fargo" means Wells Fargo Bank, National Association.


           "Wells Fargo Retail" means Wells Fargo Retail Finance, LLC, a
Delaware limited liability company.


           1.2 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP. When used herein, the term
"financial statements" shall include the notes and schedules thereto. Whenever
the term "Borrowers or Parent" is used in respect of a financial covenant or a
related definition, it shall be understood to mean Parent and its Subsidiaries
on a consolidated basis unless the context clearly requires otherwise.

           1.3 Code. Any terms used in this Agreement that are defined in the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein.

           1.4 Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term "including" is not limiting, and the
term "or" has, except where otherwise indicated, the inclusive meaning
represented by the phrase "and/or." The words "hereof," "herein," "hereby,"
"hereunder," and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. An Event of Default
shall "continue" or be "continuing" until such Event of Default has been waived
in writing by the requisite members of the Lender Group. Any reference herein to
the repayment in full of the Obligations shall mean the repayment in full in
cash of all Obligations other than contingent indemnification Obligations and
other than any Bank Product Obligations that, at such time, are allowed by the
applicable Bank Product Provider to remain outstanding and are not required to
be repaid or cash collateralized pursuant to the provisions of this Agreement.
Section, subsection, clause, schedule, and exhibit references are to this
Agreement unless otherwise specified. Any reference in this Agreement or in the
Loan Documents to this Agreement or any of the Loan Documents shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, and supplements, thereto and thereof, as
applicable.

           1.5 Schedules and Exhibits. All of the schedules and exhibits
attached to this Agreement shall be deemed incorporated herein by reference.

           2. LOAN AND TERMS OF PAYMENT.

           2.1 Revolving Advances.

                      (a) Amounts. Subject to the terms and conditions of this
Agreement, each Lender agrees to make advances ("Advances") to Borrowers in an
amount at any one time outstanding not to exceed such Lender's Pro Rata Share of
an amount equal to the lesser of (i) the Maximum Amount less the aggregate
amount of all undrawn or unreimbursed Letters of Credit, or (ii) the Borrowing
Base less the aggregate amount of all undrawn or unreimbursed Letters of Credit.
For purposes of this Agreement, "Borrowing Base", as of any date of
determination, shall mean the result of:

                                 (i) 90% of Eligible Accounts, plus

                                 (ii) 30% of the retail value of Borrowers'
Eligible Inventory, not to exceed 90% of the NRLV of Borrowers' gross Inventory
for months other than June through November of each year and 95% of the NRLV of
Borrowers' gross Inventory for the months of June through November of each year;
plus

                                 (iii) an amount equal to 70% of the Borrowers'
cost of Inventory to be acquired pursuant to outstanding commercial Letters of
Credit (except that inventory acquired by Letters of Credit for Children's Place
Canada shall not be included in this Section). Such Letters of Credit must not
allow partial draws unless such draws are for finished goods Inventory
concurrently transferred to a Borrower, and draws thereunder must require
documentation reflecting the transfer of title to such Borrower (in form and
substance satisfactory to Agent) of first quality finished goods Inventory
conforming to such Borrower's contract with the seller; less

                                 (iv) the aggregate amount of reserves, if any,
established by Agent under Sections 2.1(b), 6.14 and 10.

                      (b) Temporary Overadvance. Subject to the terms and
conditions of this Agreement, in addition to the Advances to be made pursuant to
Section 2.1(a), above, the Agent and Congress Financial Corporation (New
England) agree to make Advances to Borrowers in an amount at any one time
outstanding not to exceed an amount equal to the Overadvance Amount less the
aggregate amount of all Advances outstanding under the Temporary Overadvance
Facility.

                                 (i) The Temporary Overadvance Facility shall be
in place, effective, and available to the Borrower for the making of Advances
thereunder commencing upon the execution of this Agreement through December 31,
2004. However, on the date of the consummation of the Disney Stores Acquisition,
only Advances in an amount not to exceed $7,500,000 shall be made thereunder in
connection with, or to provide funding for, the initial closing costs, advances,
and other funding requirements to be made as part of the closing on the Disney
Stores Acquisition.

                                 (ii) Advances under the Temporary Overadvance
Facility shall be made upon request by the Borrowers, in accordance with Section
2.1(e), below, and shall be available in up to Four (4) equal tranches in the
amount of $7,500,000.00 each.

                                 (iii) Advances under the Temporary Overadvance
Facility shall be secured by the Collateral and shall constitute Advances and
Obligations hereunder. Interest shall accrue on the aggregate outstanding
balance of the Temporary Overadvance Facility at the rate set forth in the Fee
Letter, and shall be paid as provided in Section 2.7, below.

                                 (iv) At all times that the Temporary
Overadvance Facility is outstanding, the Borrowers shall submit to the Agent by
11:00 a.m. (Boston time) on Tuesday of each week, an updated Borrowing Base
Certificate as of the close of business on the prior Saturday.

                                 (v) All Obligations outstanding under the
Temporary Overadvance Facility shall be paid in full in immediately available
funds, without demand, notice, or protest, on or before 5:00 p.m. (Boston time)
on Friday, December 31, 2004.

                      (c) Reserves. Anything to the contrary in this Section 2.1
notwithstanding, Agent may (i) reduce the advance rates based upon Eligible
Accounts and Eligible Inventory without declaring an Event of Default if it
determines in its reasonable business judgment that there has occurred a
Material Adverse Change; and (ii) establish reserves against the Borrowing Base
in such amounts as Agent in its reasonable judgment (from the perspective of an
asset-based lender) shall deem necessary or appropriate, including reserves on
account of (y) sums that Borrowers are required to pay (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay under any section
of this Agreement or any other Loan Document and (z) without duplication of the
foregoing, amounts owing by Borrowers to any Person to the extent secured by a
Lien on, or trust over, any of the Collateral, which Lien or trust, in the
reasonable determination of Agent (from the perspective of an asset-based
lender), would be likely to have a priority superior to the Liens of Agent (such
as landlord liens, ad valorem taxes, or sales taxes where given priority under
applicable law) in and to such item of the Collateral.

                      (d) Revolving Nature. Amounts borrowed pursuant to this
Section 2.1 may be repaid and, subject to the terms and conditions of this
Agreement, reborrowed at any time during the term of this Agreement.

                      (e) Procedure for Borrowing. Each Borrowing shall be made
upon Administrative Borrower's irrevocable request therefor delivered to Agent
(which notice must be received by Agent no later than 2:00 p.m. (Boston time) on
the Funding Date if such advance is for $8,000,000 or less or no later than 2:00
p.m. (Boston time) on the Business Day immediately preceding the requested
Funding Date if such advance is for more than $8,000,000) specifying (i) the
amount of the Borrowing; and (ii) the requested Funding Date, which shall be a
Business Day.

                      (f) Agent's Election. Promptly after receipt of a request
for a Borrowing pursuant to Section 2.1(d) in excess of $8,000,000, the Agent
shall elect, in its discretion, (i) to have the terms of Section 2.1(g) apply to
such requested Borrowing, or (ii) to make an Agent Loan pursuant to the terms of
Section 2.1(h) in the amount of the requested Borrowing. Any requested Borrowing
of $8,000,000 or less shall be made as an Agent Loan pursuant to the terms of
Section 2.1(h).

                      (g) Making of Advances.

                                 (i) In the event that the Agent shall elect to
have the terms of this Section 2.1(g) apply to a requested Borrowing in excess
of $8,000,000 as described in Section 2.1(f), then promptly after receipt of a
request for a Borrowing pursuant to Section 2.1(e), the Agent shall notify the
Lenders, not later than 2:00 p.m. (Boston time) on the Business Day immediately
preceding the Funding Date applicable thereto, by telephone and promptly
followed by telecopy, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender's Pro Rata Share of
the requested Borrowing available to the Agent in same day funds, to such
account of the Agent as the Agent may designate, not later than 2:00 p.m.
(Boston time) on the Funding Date applicable thereto. After the Agent's receipt
of the proceeds of such Advances, upon satisfaction of the applicable conditions
precedent set forth in Sections 3.1 and 3.2, the Agent shall make the proceeds
of such Advances available to Borrowers on the applicable Funding Date by
transferring same day funds equal to the proceeds of such Advances received by
the Agent to the Designated Deposit Account; provided, however, that, subject to
the provisions of Section 2.1(m), the Agent shall not request any Lender to
make, and no Lender shall have the obligation to make, any Advance if the Agent
shall have received written notice from any Lender, or otherwise has actual
knowledge, that (A) one or more of the applicable conditions precedent set forth
in Sections 3.1 or 3.2 will not be satisfied on the requested Funding Date for
the applicable Borrowing, or (B) the requested Borrowing would exceed the
Availability on such Funding Date.

                                 (ii) Unless Agent receives notice from a Lender
on or prior to the Closing Date or, with respect to any Borrowing after the
Closing Date, at least one Business Day prior to the date of such Borrowing,
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrowers the amount of that Lender's Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers on such date a corresponding amount. If and to the extent
any Lender shall not have made its full amount available to Agent in immediately
available funds and Agent in such circumstances has made available to Borrowers
such amount, that Lender shall on the Business Day following such Funding Date
make such amount available to Agent, together with interest at the Defaulting
Lenders Rate for each day during such period. A notice from Agent submitted to
any Lender with respect to amounts owing under this subsection shall be
conclusive, absent manifest error. If such amount is paid to Agent such payment
to Agent shall constitute such Lender's Advance on the date of Borrowing for all
purposes of this Agreement. If such amount is not paid to Agent on the Business
Day following the Funding Date, Agent will notify Administrative Borrower of
such failure to fund and, upon demand by Agent, Borrowers shall pay such amount
to Agent for Agent's account, together with interest thereon for each day
elapsed since the date of such Borrowing, at a rate per annum equal to the
interest rate applicable at the time to the Advances composing such Borrowing.
The failure of any Lender to make any Advance on any Funding Date shall not
relieve any other Lender of any obligation hereunder to make an Advance on such
Funding Date, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on any Funding Date.
Any Lender that fails to make any Advance that it is required to make hereunder
on any Funding Date and that has not cured such failure by making such Advance
within one Business Day after written demand upon it by Agent to do so, shall
constitute a "Defaulting Lender" for purposes of this Agreement until such
Advance is made.

                                 (iii) Agent shall not be obligated to transfer
to a Defaulting Lender any payments made by Borrowers to Agent for the
Defaulting Lender's benefit; nor shall a Defaulting Lender be entitled to the
sharing of any payments hereunder. Amounts payable to a Defaulting Lender shall
instead be paid to or retained by Agent. Agent may hold and, in its discretion,
re-lend to Borrowers the amount of all such payments received or retained by it
for the account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents and determining Pro
Rata Shares, such Defaulting Lender shall be deemed not to be a "Lender" and
such Defaulting Lender's Commitment shall be deemed to be zero. This section
shall remain effective with respect to such Defaulting Lender until (A) the
Obligations under this Agreement shall have been declared or shall have become
immediately due and payable or (B) the requisite non-Defaulting Lenders, Agent,
and Borrowers shall have waived such Defaulting Lender's default in writing. The
operation of this section shall not be construed to increase or otherwise affect
the Commitment of any non-Defaulting Lender, or relieve or excuse the
performance by Borrowers of their duties and obligations hereunder.

                      (h) Making of Agent Loans.

                                 (i) In the event the Agent shall elect to have
the terms of this Section 2.1(h) apply to a requested Borrowing in excess of
$8,000,000 as described in Section 2.1(f) or in the event of any requested
Borrowing of $8,000,000 or less, Agent shall make an Advance in the amount of
such Borrowing (any such Advance made solely by Agent pursuant to this Section
2.1(g) being referred to as an "Agent Loan" and such Advances being referred to
collectively as "Agent Loans") available to Borrowers on the Funding Date
applicable thereto by transferring same day funds to Administrative Borrower's
Designated Deposit Account. Each Agent Loan is an Advance hereunder and shall be
subject to all the terms and conditions applicable to other Advances, except
that all payments thereon shall be payable to Agent solely for its own account
(and for the account of the holder of any participation interest with respect to
such Advance). Subject to the provisions of Section 2.1(m), the Agent shall not
make any Agent Loan if the Agent shall have received written notice from any
Lender, or otherwise has actual knowledge, that (i) one or more of the
applicable conditions precedent set forth in Sections 3.1 or 3.2 will not be
satisfied on the requested Funding Date for the applicable Borrowing, or (ii)
the requested Borrowing would exceed the Availability on such Funding Date.
Agent shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Sections 3.1 or 3.2 have been satisfied on the
Funding Date applicable thereto prior to making, in its sole discretion, any
Agent Loan.

                                 (ii) The Agent Loans shall be secured by the
Collateral and shall constitute Advances and Obligations hereunder, and shall
bear interest at the rate applicable from time to time to Obligations pursuant
to Section 2.7.

                     (i) Agent Advances.

                                 (i) Agent hereby is authorized by Borrowers and
the Lenders, from time to time in Agent's sole discretion, (1) after the
occurrence of a Default or an Event of Default (but without constituting a
waiver of such Default or Event of Default), or (2) at any time that any of the
other applicable conditions precedent set forth in Section 3.1 or 3.2 have not
been satisfied, to make Advances to Borrowers on behalf of the Lenders which
Agent, in its reasonable business judgment, deems necessary or desirable (A) to
preserve or protect the Collateral, or any portion thereof (other than the Bank
Product Obligations), (B) to enhance the likelihood of, or maximize the amount
of, repayment of the Obligations, or (C) to pay any other amount chargeable to
Borrowers pursuant to the terms of this Agreement, including Lender Group
Expenses and the costs, fees, and expenses described in Section 10 (any of the
Advances described in this Section 2.1(i) being hereinafter referred to as
"Agent Advances"); provided, that Agent shall not make any Agent Advances to
Borrowers without the consent of all of the Lenders if the amount thereof would
exceed $8,000,000 in the aggregate at any one time.

                                 (ii) Agent Advances shall be repayable on
demand and secured by the Collateral, shall constitute Advances and Obligations
hereunder, and shall bear interest at the rate applicable from time to time to
the Obligations pursuant to Section 2.7.

                      (j) Settlement. It is agreed that each Lender's funded
portion of the Advances is intended by the Lenders to be equal at all times to
such Lender's Pro Rata Share of the outstanding Advances. Such agreement
notwithstanding, the Agent and the Lenders agree (which agreement shall not be
for the benefit of or enforceable by Borrowers) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Advances, the Agent Loans, and the Agent Advances shall take
place on a periodic basis in accordance with the following provisions:

                      (i) The Agent shall request settlement ("Settlement") with
the Lenders on a weekly basis, or on a more frequent basis if so determined by
the Agent, (1) for itself, with respect to each Agent Loan and Agent Advance,
and (2) with respect to Collections received, as to each by notifying the
Lenders by telephone and promptly followed by telecopy, or other similar form of
transmission, of such requested Settlement, no later than 1:00 p.m. (Boston
time) on the Business Date immediately preceding the date of such requested
Settlement (the "Settlement Date"). Such notice of a Settlement Date shall
include a summary statement of the amount of outstanding Advances, Agent Loans,
and Agent Advances for the period since the prior Settlement Date, the amount of
repayments received in such period, and the amounts allocated to each Lender of
the principal, interest, fees, and other charges for such period. Subject to the
terms and conditions contained herein: (y) if a Lender's balance of the
Advances, Agent Loans, and Agent Advances exceeds such Lender's Pro Rata Share
of the Advances, Agent Loans, and Agent Advances as of a Settlement Date, then
Agent shall by no later than 1:00 p.m. (Boston time) on the Settlement Date
transfer in same day funds to the account of such Lender as Lender may
designate, an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances,
Agent Loans, and Agent Advances; and (z) if a Lender's balance of the Advances,
Agent Loans, and Agent Advances is less than such Lender's Pro Rata Share of the
Advances, Agent Loans, and Agent Advances as of a Settlement Date, such Lender
shall no later than 1:00 p.m. (Boston time) on the Settlement Date transfer in
same day funds to such account of the Agent as the Agent may designate, an
amount such that each such Lender shall, upon transfer of such amount, have as
of the Settlement Date, its Pro Rata Share of the Advances, Agent Loans, and
Agent Advances. Such amounts made available to the Agent under clause (z) of the
immediately preceding sentence shall be applied against the amounts of the
applicable Agent Loan or Agent Advance and, together with the portion of such
Agent Loan or Agent Advance representing each Lender's Pro Rata Share thereof,
shall constitute Advances of such Lenders. If any such amount is not made
available to the Agent by any Lender on the Settlement Date applicable thereto
to the extent required by the terms hereof, the Agent shall be entitled to
recover for its account such amount on demand from such Lender together with
interest thereon at the Defaulting Lenders Rate.

                                 (ii) In determining whether a Lender's balance
of the Advances, Agent Loans, and Agent Advances is less than, equal to, or
greater than such Lender's Pro Rata Share of the Advances, Agent Loans, and
Agent Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received by
Agent with respect to principal, interest, fees payable by Borrowers and
allocable to the Lenders hereunder, and proceeds of Collateral. To the extent
that a net amount is owed to any such Lender after such application, such net
amount shall be distributed by Agent to that Lender as part of such Settlement.

                                 (iii) Between Settlement Dates, the Agent, to
the extent no Agent Advances or Agent Loans are outstanding, may pay over to
Lenders any payments received by the Agent, which in accordance with the terms
of the Agreement would be applied to the reduction of the Advances, for
application to Lenders' Pro Rata Share of the Advances. If, as of any Settlement
Date, Collections received since the then immediately preceding Settlement Date
have been applied to Lenders' Pro Rata Share of the Advances other than to Agent
Loans or Agent Advances, as provided for in the previous sentence, Lenders shall
pay to the Agent for the accounts of the Lenders, and Agent shall pay to the
Lenders, to be applied to the outstanding Advances of such Lenders, an amount
such that each Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro Rata Share of the Advances. During the period between
Settlement Dates, the Agent with respect to Agent Loans and Agent Advances, and
each Lender with respect to the Advances other than Agent Loans and Agent
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the daily amount of funds employed by the Agent or the
Lenders, as applicable.

                      (k) Notation. The Agent shall record on its books the
principal amount of the Advances owing to each Lender, including the Agent Loans
and Agent Advances owing to the Agent, and the interests therein of each Lender,
from time to time. In addition, each Lender is authorized, at such Lender's
option, to note the date and amount of each payment or prepayment of principal
of such Lender's Advances in its books and records, including computer records,
such books and records constituting rebuttably presumptive evidence, absent
manifest error, of the accuracy of the information contained therein.

                      (l) Lenders' Failure to Perform. All Advances (other than
Agent Loans and Agent Advances) shall be made by the Lenders simultaneously and
in accordance with their Pro Rata Shares. It is understood that (i) no Lender
shall be responsible for any failure by any other Lender to perform its
obligation to make any Advances hereunder, nor shall any Commitment of any
Lender be increased or decreased as a result of any failure by any other Lender
to perform its obligation to make any Advances hereunder, and (ii) no failure by
any Lender to perform its obligation to make any Advances hereunder shall excuse
any other Lender from its obligation to make any Advances hereunder.

                      (m) Overadvances. In addition to any Agent Advances which
may be made in accordance with Section 2.1(i), above, the Agent may make
voluntary Overadvances without the written consent of the Required Lenders for
amounts charged to the applicable Loan Account for interest, fees or Lender
Group Expenses pursuant to Section 2.1(i)(i)(2)(C). If the conditions for
borrowing under Section 3.2(d) cannot be fulfilled, the Agent may, but is not
obligated to, knowingly and intentionally continue to make Advances (without
limiting the ability of the Agent to make Agent Loans) to Borrowers, such
failure of condition notwithstanding, so long as, at any time, (i) the
outstanding Revolving Facility Usage would not exceed the Borrowing Base for
more than 60 consecutive days or more than once in any 180 day period, and the
maximum outstanding overadvance amount shall not exceed $2,000,000, without the
consent of all of the Lenders, and (ii) the outstanding Revolving Facility Usage
(except for and excluding amounts charged to the applicable Loan Account for
interest, fees, or Lender Group Expenses) does not exceed the Maximum Amount.
The foregoing provisions are for the sole and exclusive benefit of the Agent and
the Lenders and are not intended to benefit Borrowers in any way. The Advances
that are made pursuant to this Section 2.1(m) shall be subject to the same terms
and conditions as any other Agent Advance or Agent Loan, as applicable, except
that the rate of interest applicable thereto shall be the rates set forth in
Section 2.7(c)(i) without regard to the presence or absence of a Default or
Event of Default.

Each Lender shall be obligated to settle with Agent as provided in
Section 2.1(j) for the amount of such Lender's Pro Rata Share of any
Overadvances made as permitted under this Section 2.1(m).

                      (n) Effect of Bankruptcy. If a case is commenced by or
against any Borrower under the Bankruptcy Code, or other statute providing for
debtor relief, then, without the approval of Required Lenders the Lender Group
shall not make additional loans or provide additional financial accommodations
under the Loan Documents to such Borrower as debtor or debtor-in-possession, or
to any trustee for such Borrower, nor consent to the use of cash collateral
(provided that the applicable Loan Account shall continue to be charged, to the
fullest extent permitted by law, for accruing interest, fees, and Lender Group
Expenses).

           2.2 Letters of Credit.

                      (a) Agreement to Cause Issuance; Amounts; Outside
Expiration Date. Subject to the terms and conditions of this Agreement, Agent
agrees to issue letters of credit for the account of Parent or Services Company
(each, an "L/C") or to issue guarantees of payment (each such guaranty, an "L/C
Guaranty") with respect to letters of credit issued by an issuing bank for the
account of Parent or Services Company; provided, however, Parent or Services
Company shall have the right to cause Letters of Credit for the purchase of
inventory by Children's Place Canada. For purposes of clarification, the
inventory referred to herein is not part of Inventory as that term is defined in
this Agreement. Agent shall have no obligation to issue a Letter of Credit if
any of the following would result:

                                 (i) The aggregate amount of:

      (A) all undrawn and unreimbursed Letters of Credit would exceed
$100,000,000,


      (B) all undrawn and unreimbursed domestic Letters of Credit would exceed
$100,000,000; or


      (C) all undrawn and unreimbursed Canadian Letters of Credit would exceed
$10,000,000; or


                                 (ii) 100% of the aggregate amount of all
undrawn and unreimbursed Letters of Credit, would exceed the Borrowing Base less
the amount of outstanding Advances (including any Agent Advances and Agent
Loans); or

                                 (iii) the aggregate amount of all undrawn or
unreimbursed Letters of Credit would exceed the lower of: (x) the Maximum Amount
less the amount of outstanding Advances (including any Agent Advances and Agent
Loans); or (y) $130,000,000 or up to $160,000,000 in accordance with Section
2.1(b) relating to the Temporary Overadvance Facility.

Borrowers expressly understand and agree that Agent shall have no obligation to
arrange for the issuance by issuing banks of the letters of credit that are to
be the subject of L/C Guarantees. Borrowers and the Lender Group acknowledge and
agree that certain of the letters of credit that are to be the subject of L/C
Guarantees may be on the Closing Date. Each Letter of Credit shall have an
expiry date no later than the date on which this Agreement is scheduled to
terminate under Section 3.4 (without regard to any potential renewal term) and
all such Letters of Credit shall be in form and substance acceptable to Agent in
its sole discretion. If the Lender Group is obligated to advance funds under a
Letter of Credit, Borrowers immediately shall reimburse such amount to Agent
and, in the absence of such reimbursement, the amount so advanced immediately
and automatically shall be deemed to be an Advance hereunder and, thereafter,
shall bear interest at the rate then applicable to Advances under Section 2.7.

                      (b) Indemnification. Each Borrower hereby agrees to
indemnify, save, defend, and hold the Lender Group harmless from any loss, cost,
expense, or liability, including payments made by the Lender Group, expenses,
and reasonable attorneys fees incurred by the Lender Group arising out of or in
connection with any Letter of Credit. Each Borrower agrees to be bound by the
issuing bank's regulations and interpretations of any letters of credit
guarantied by the Lender Group and opened to or for Parent's or Service
Company's account or by Agent's interpretations of any Letter of Credit issued
by Agent to or for any Borrower's account, even though this interpretation may
be different from such Borrower's own, and such Borrower understands and agrees
that the Lender Group shall not be liable for any error, negligence, or mistake,
whether of omission or commission, in following such Borrower's instructions or
those contained in the Letter of Credit or any modifications, amendments, or
supplements thereto. Each Borrower understands that the L/C Guarantees may
require the Lender Group to indemnify the issuing bank for certain costs or
liabilities arising out of claims by Borrowers against such issuing bank. Each
Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
harmless with respect to any loss, cost, expense (including reasonable attorneys
fees), or liability incurred by the Lender Group under any L/C Guaranty as a
result of the Lender Group's indemnification of any such issuing bank.

                      (c) Supporting Materials. Borrowers hereby authorize and
direct any bank that issues a letter of credit guaranteed by an L/C Guaranty to
deliver to Agent all instruments, documents, and other writings and property
received by the issuing bank pursuant to such letter of credit, and to accept
and rely upon Agent's instructions and agreements with respect to all matters
arising in connection with such letter of credit and the related application. A
Borrower may or may not be the "applicant" or "account party" with respect to
such letter of credit.

                      (d) Costs of Letters of Credit. Notwithstanding anything
to the contrary contained in this Agreement, Borrowers shall not be responsible
for any and all charges, commissions, fees (other than the Letter of Credit fee
set forth in Section 2.7(b)), and costs relating to any L/C or to the letters of
credit guaranteed by an L/C Guaranty.

                      (e) Indemnification. Immediately upon the termination of
this Agreement, Borrowers agree to either (i) provide cash collateral to be held
by Agent in an amount equal to 105% of the maximum amount of the Lender Group's
obligations under outstanding Letters of Credit, or (ii) cause to be delivered
to Agent releases of all of the Lender Group's obligations under outstanding
Letters of Credit. At Agent's discretion, any proceeds of Collateral received by
Agent after the occurrence and during the continuation of an Event of Default
may be held as the cash collateral required by this Section 2.2(e).

                      (f) Increased Costs. If by reason of (i) any change in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application by any governmental authority of any such applicable law, treaty,
rule, or regulation, or (ii) compliance by the issuing bank or the Lender Group
with any direction, request, or requirement (irrespective of whether having the
force of law) of any governmental authority or monetary authority including,
without limitation, Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect (and any successor thereto):

                                 (i) any reserve, deposit, or similar
requirement is or shall be imposed or modified in respect of any Letters of
Credit issued hereunder, or

                                 (ii) there shall be imposed on the issuing bank
or the Lender Group any other condition regarding any letter of credit, or
Letter of Credit, as applicable, issued pursuant hereto;

and the result of the foregoing is to increase, directly or indirectly, the cost
to the issuing bank or the Lender Group of issuing, making, guaranteeing, or
maintaining any letter of credit, or Letter of Credit, as applicable, or to
reduce the amount receivable in respect thereof by such issuing bank or the
Lender Group, then, and in any such case, Agent may, at any time within a
reasonable period after the additional cost is incurred or the amount received
is reduced, notify Administrative Borrower, and Borrowers shall pay on demand
such amounts as the issuing bank or Agent may specify to be necessary to
compensate the issuing bank or Agent for such additional cost or reduced
receipt, together with interest on such amount from the date of such demand
until payment in full thereof at the rate set forth in Section 2.7(a) or (c)(i),
as applicable. The determination by the issuing bank or Agent, as the case may
be, of any amount due pursuant to this Section 2.2(f), as set forth in a
certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto.

                      (g) Participations.

                                 (i) Purchase of Participations. Immediately
upon issuance of any Letter of Credit in accordance with this Section 2.2, each
Lender shall be deemed to have irrevocably and unconditionally purchased and
received without recourse or warranty, an undivided interest and participation
in the credit support or enhancement provided through the Agent to such issuer
in connection with the issuance of such Letter of Credit, equal to such Lender's
Pro Rata Share of the face amount of such Letter of Credit (including, without
limitation, all obligations of Borrowers with respect thereto, and any security
therefor or guaranty pertaining thereto).

                                 (ii) Documentation. Upon the request of any
Lender, the Agent shall furnish to such Lender copies of any Letter of Credit,
reimbursement agreements executed in connection therewith, application for any
Letter of Credit and credit support or enhancement provided through the Agent in
connection with the issuance of any Letter of Credit, and such other
documentation as may reasonably by requested by such Lender.

                                 (iii) Obligations Irrevocable. The obligations
of each Lender to make payments to the Agent with respect to any Letter of
Credit or with respect to any credit support or enhancement provided through the
Agent with respect to a Letter of Credit, and the obligations of Borrowers to
make payments to the Agent, for the account of the Lenders, shall be
irrevocable, not subject to any qualification or exception whatsoever,
including, without limitation, any of the following circumstances:

      (A) any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;


      (B) the existence of any claim, setoff, defense, or other right which any
Borrower may have at any time against a beneficiary named in a Letter of Credit
or any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), any Lender, the Agent, the issuer of such Letter of
Credit, or any other Person, whether in connection with this Agreement, any
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between such Borrower or any
other Person and the beneficiary named in any Letter of Credit);


      (C) any draft, certificate, or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid, or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;


      (D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or


      (E) the occurrence of any Default or Event of Default.


           2.3 Intentionally Omitted.

           2.4 Intentionally Omitted.

           2.5 Payments.

                      (a) Payments by Borrowers.

                                 (i) All payments to be made by Borrowers shall
be made without set-off, recoupment, deduction, or counterclaim, except as
otherwise required by law. Except as otherwise expressly provided herein, all
payments by Borrowers shall be made to Agent for the account of the Lenders or
Agent, as the case may be, at Agent's address set forth in Section 12, and shall
be made in immediately available funds, no later than 2:00 p.m. (Boston time) on
the date specified herein. Any payment received by Agent later than 2:00 p.m.
(Boston time), at the option of Agent, shall be deemed to have been received on
the following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

                                 (ii) Whenever any payment is due on a day other
than a Business Day, such payment shall be made on the following Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.

                                 (iii) Unless Agent receives notice from
Borrowers prior to the date on which any payment is due to the Lenders that
Borrowers will not make such payment in full as and when required, Agent may
assume that Borrowers have made such payment in full to Agent on such date in
immediately available funds and Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent Borrowers
have not made such payment in full to Agent, each Lender shall repay to Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Reference Rate for each day from the date such amount is distributed to such
Lender until the date repaid.

                      (b) Apportionment and Application.

                                 (i) Except as otherwise provided with respect
to Defaulting Lenders and except as otherwise provided in the Loan Documents
(including letter agreements between Agent and individual Lenders), aggregate
principal and interest payments shall be apportioned ratably among the Lenders
(according to the unpaid principal balance of the Obligations to which such
payments relate held by each Lender) and payments of fees and expenses (other
than fees or expenses that are for Agent's separate account, after giving effect
to any letter agreements between Agent and individual Lenders) shall be
apportioned ratably among the Lenders having a Pro Rata Share of the type of
Commitment or Obligation to which a particular fee relates. All payments shall
be remitted to Agent and all such payments, and all proceeds of Collateral
received by Agent, shall be applied as follows:

           A. first, to pay any Lender Group Expenses then due to Agent under
the Loan Documents, until paid in full,


           B. second, to pay any Lender Group Expenses then due to the Lenders
under the Loan Documents, on a ratable basis, until paid in full,


           C. third, to pay any fees then due to Agent (for its separate
accounts, after giving effect to any letter agreements between Agent and the
individual Lenders) under the Loan Documents until paid in full,


           D. fourth, to pay any fees then due to any or all of the Lenders
(after giving effect to any letter agreements between Agent and individual
Lenders) under the Loan Documents, on a ratable basis, until paid in full,


           E. fifth, to pay interest due in respect of all Agent Advances, until
paid in full,


           F. sixth, ratably to pay interest due in respect of the Advances
(other than Agent Advances) until paid in full,


           G. seventh, to pay the principal of all Agent Advances until paid in
full,


           H. eighth, so long as no Event of Default has occurred and is
continuing, to pay (i) first, the entire principal of all Advances under the
Temporary Overadvance Facility (or, if less, the portion of the Temporary
Overadvance Facility that is then required to be repaid hereunder), but only,
and to the extent that, after giving effect to the payment, Availability (other
than with respect to the Temporary Overadvance Facility)is greater than
$25,000,000.00, and then, the principal of all Advances (other than Advances
made under the Temporary Overadvance Facility) until paid in full,


           I. ninth, so long as no Event of Default has occurred and is
continuing, and at Agent’s election (which election Agent agrees will not be
made if an Overadvance would be created thereby), to pay amounts then due and
owing by Administrative Borrower or its Subsidiaries in respect of Bank
Products, until paid in full,


           J. tenth, if an Event of Default has occurred and is continuing,
first, to pay the principal of all Advances until paid in full, second, to
Agent, to be held by Agent, for the ratable benefit of those Lenders having a
Commitment, as cash collateral in an amount up to 105% of the then extant
Letters of Credit until paid in full, third, to pay the principal of all
Advances under the Temporary Overadvance Facility, and fourth, to Agent, to be
held by Agent, for the benefit of the Bank Product Providers, as cash collateral
in an amount up to the amount of the Bank Product Reserve established prior to
the occurrence of, and not in contemplation of, the subject Event of Default
until Administrative Borrower’s and its Subsidiaries’ obligations in respect of
the then outstanding Bank Products have been paid in full or the cash collateral
amount has been exhausted,


           K. eleventh, if an Event of Default has occurred and is continuing,
to pay any other Obligations (including the provision of amounts to Agent, to be
held by Agent, for the benefit of the Bank Product Providers, as cash collateral
in an amount up to the amount determined by Agent in its discretion as the
amount necessary to secure Administrative Borrower’s and its Subsidiaries’
obligations in respect of the then outstanding Bank Products), and


           L. twelfth, to Borrowers (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.


                                 (ii) Agent promptly shall distribute to each
Lender, pursuant to the applicable wire instructions received from each Lender
in writing, such funds as it may be entitled to receive, subject to a Settlement
delay as provided in Section 2.1(i).

                                 (iii) In each instance, so long as no Event of
Default has occurred and is continuing, this Section 2.5(b) shall not be deemed
to apply to any payment by Borrowers specified by Borrowers to be for the
payment of specific Obligations then due and payable (or prepayable) under any
provision of this Agreement.

                                 (iv) For purposes of the foregoing, "paid in
full" means payment of all amounts owing under the Loan Documents according to
the terms thereof, including loan fees, service fees, professional fees,
interest (and specifically including interest accrued after the commencement of
any Insolvency Proceeding), default interest, interest on interest, and expense
reimbursements, whether or not any of the foregoing would be or is allowed or
disallowed in whole or in part in any Insolvency Proceeding.

                                 (v) In the event of a direct conflict between
the priority provisions of this Section 2.5 and other provisions contained in
any other Loan Document, it is the intention of the parties hereto that such
priority provisions in such documents shall be read together and construed, to
the fullest extent possible, to be in concert with each other. In the event of
any actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of this Section 2.5 shall control and govern.

           2.6 Overadvances. If, at any time or for any reason, the amount of
Obligations owed by Borrowers to the Lender Group pursuant to Sections 2.1 and
2.2 is greater than either the Dollar or percentage limitations set forth in
Sections 2.1 and 2.2 (an "Overadvance"), Borrowers immediately shall pay to
Agent, in cash, the amount of such excess to be used by Agent to reduce the
Obligations pursuant to the terms of Section 2.5(b).

           2.7 Interest and Letter of Credit Fees: Rates, Payments, and
Calculations.

                      (a) Interest Rate. Except as provided in Section
2.1(b)(iii) or in Section 2.7(c), below, all Obligations shall bear interest on
the Daily Balance as follows:

                                 (i) each LIBOR Rate Loan shall bear interest at
a per annum rate equal to the Adjusted LIBOR Rate plus the LIBOR Rate Margin;
and

                                 (ii) all other Obligations (except for undrawn
Letters of Credit) shall bear interest at a per annum rate equal to the
Reference Rate.

                      (b) Letter of Credit Fee. Borrowers shall pay Agent, for
the benefit of the Lender Group, a fee equal to 0.75% per annum times the
aggregate undrawn amount of all Letters of Credit outstanding as of the end of
the day.

                      (c) Default Rate. Upon the occurrence and during the
continuation of an Event of Default, (i) all Obligations (except for undrawn
Letters of Credit) shall bear interest on the Daily Balance at a per annum rate
equal to 3.00% above the Reference Rate, and (ii) the Letter of Credit fee
provided in Section 2.6(b) shall be increased to 3.75% per annum times the
aggregate undrawn amount of all outstanding Letters of Credit; provided,
however, the foregoing adjustments are subject to waiver by the Required
Lenders.

                      (d) Intentionally Omitted.

                      (e) Payments. Interest in respect of Reference Rate Loans
and Letter of Credit fees payable hereunder shall be due and payable, in
arrears, on the first day of each month during the term hereof. Interest in
respect of each LIBOR Rate Loan shall be due and payable, in arrears, on (i) the
last day of the applicable Interest Period, and (ii) the first day of each month
occurring during the term thereof. Each Borrower hereby authorizes Agent, at its
option, without prior notice to such Borrower, to charge such interest and
Letter of Credit fees, the fees and charges provided for in Section 2.12 (as and
when accrued or incurred), and all installments or other payments due under any
Loan Document (including the amounts due and payable to the Bank Product
Providers in respect to Bank Products up to the amount of the Bank Product
Reserve) to Administrative Borrower's Loan Account, which amounts thereafter
shall accrue interest at the rate then applicable to Advances hereunder. Any
interest not paid when due shall be compounded and shall thereafter accrue
interest at the rate then applicable to Advances hereunder.

                      (f) Computation. In the event the Reference Rate is
changed from time to time hereafter, the applicable rate of interest hereunder
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Reference Rate. All interest and fees chargeable under the
Loan Documents shall be computed on the basis of a 360 day year for the actual
number of days elapsed.

                      (g) Intent to Limit Charges to Maximum Lawful Rate. In no
event shall the interest rate or rates payable under this Agreement, plus any
other amounts paid in connection herewith, exceed the highest rate permissible
under any law that a court of competent jurisdiction shall, in a final
determination, deem applicable. Borrowers and the Lender Group, in executing and
delivering this Agreement, intend legally to agree upon the rate or rates of
interest and manner of payment stated within it; provided, however, that,
anything contained herein to the contrary notwithstanding, if said rate or rates
of interest or manner of payment exceeds the maximum allowable under applicable
law, then, ipso facto as of the date of this Agreement, Borrowers are and shall
be liable only for the payment of such maximum as allowed by law, and payment
received from Borrowers in excess of such legal maximum, whenever received,
shall be applied to reduce the principal balance of the Obligations to the
extent of such excess.

           2.8 Collection of Accounts. Borrower shall at all times maintain
lockboxes (the "Lockboxes") and, immediately after the Closing Date, shall
instruct all Account Debtors with respect to the Accounts, General Intangibles,
and Negotiable Collateral of Borrower to remit all Collections in respect
thereof to such Lockboxes. Borrower, Agent, and the Lockbox Banks shall enter
into the Lockbox Agreements, which among other things shall provide for the
opening of a Lockbox Account for the deposit of Collections at a Lockbox Bank.
Borrower agrees that all Collections and other amounts received by Borrower from
any Account Debtor or any other source immediately upon receipt shall be
deposited into a Lockbox Account. No Lockbox Agreement or arrangement
contemplated thereby shall be modified by Borrower without the prior written
consent of Agent. Upon the terms and subject to the conditions set forth in the
Lockbox Agreements, all amounts received in each Lockbox Account shall be wired
each Business Day into an account (the "Agent's Account") maintained by Agent at
a depositary selected by Agent (except as provided in the last sentence of
Section 2.9).

           2.9 Crediting Payments; Application of Collections. The receipt of
any Collections by Agent (whether from transfers to Agent by the Lockbox Banks
pursuant to the Lockbox Agreements or otherwise) immediately shall be applied
provisionally to reduce the Obligations outstanding under Section 2.1, but shall
not be considered a payment on account unless such Collection item is a wire
transfer of immediately available federal funds and is made to the Agent's
Account or unless and until such Collection item is honored when presented for
payment. Should any Collection item not be honored when presented for payment,
then Borrowers shall be deemed not to have made such payment, and interest shall
be recalculated accordingly. Anything to the contrary contained herein
notwithstanding, any Collection item shall be deemed received by Agent only if
it is received into the Agent's Account on a Business Day on or before 11:00
a.m. Boston time. If any Collection item is received into the Agent's Account on
a non-Business Day or after 11:00 a.m. Boston time on a Business Day, it shall
be deemed to have been received by Agent as of the opening of business on the
immediately following Business Day. Prior to the occurrence of an Event of
Default or Agent reasonably deeming itself insecure, and so long as Availability
is $25,000,000 or more, at Administrative Borrower’s option, monies shall be
transferred from the Lock Box to Agent or to Administrative Borrower's account
on a daily basis, and if transferred to Administrative Borrower's account such
monies will not be applied to the Obligations.

           2.10 Designated Account. Agent and the Lender Group are authorized to
make the Advances and the Letters of Credit under this Agreement based upon
telephonic or other instructions received from anyone purporting to be an
Authorized Person, or without instructions if pursuant to Section 2.7(e).
Administrative Borrower agrees to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Advances requested by Administrative Borrower and made by the Lender Group
hereunder. Unless otherwise agreed by Agent and Administrative Borrower, any
Advance requested by Borrowers and made by the Lender Group hereunder shall be
made to the Designated Account.

           2.11 Maintenance of Loan Account; Statements of Obligations. Agent
shall maintain an account on its books in the name of Borrowers (the "Loan
Account") on which Borrowers will be charged with all Advances made by the
Lender Group to Borrowers or for Borrowers' account, including, accrued
interest, Lender Group Expenses, and any other payment Obligations of Borrowers.
In accordance with Section 2.9, the Loan Account will be credited with all
payments received by Agent from Borrowers or for Borrowers' account, including
all amounts received in the Agent's Account from any Lockbox Bank. Agent shall
render statements regarding the Loan Account to Administrative Borrower,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting the Lender Group Expenses owing, and such statements
shall be conclusively presumed to be correct and accurate and constitute an
account stated between Administrative Borrower and the Lender Group unless,
within 30 days after receipt thereof by Administrative Borrower, Borrower shall
deliver to Agent written objection thereto describing the error or errors
contained in any such statements.

           2.12 Fees. Borrowers shall pay to Agent for the ratable benefit of
the Lender Group (except where otherwise indicated) the following fees:

                      (a) Increased Commitment Closing Fee. In the amount and as
provided in the Fee Letter.

                      (b) Temporary Overadvance Facility Commitment Fee. In the
amount and as provided in the Fee Letter.

                      (c) Temporary Overadvance Facility Closing Fee. In the
amount and as provided in the Fee Letter.

                      (d) Anniversary Fee. An anniversary fee equal to 0.125% of
the Maximum Amount, which fee shall be due and payable in full on each October
31, commencing October 31 2005 through and including October 31, 2007; provided,
however, the Agreement has not previously been terminated.

                      (e) Unused Line Fee. On the first day of each month
commencing November 1, 2004, whenever the average Daily Balance of Obligations
is less than the Maximum Amount then in effect, an unused line fee in an amount
equal to 0.375% per annum times the Average Unused Portion of the Maximum
Amount.

                      (f) Servicing Fee. On the first day of each month during
the term of this Agreement, and thereafter so long as any Obligations are
outstanding, a servicing fee solely for the Agent in an amount equal to $2,000.

                      (g) Appraisals; Financial Examination and Appraisal Fees.
The Agent or its designee, at the sole expense of Borrowers, shall conduct
periodic appraisals of Borrower's Inventory. So long as no Event of Default has
occurred and is continuing, Borrowers shall not be liable to pay more than
$60,000 per year (exclusive of out of pocket expenses) for financial analyses
and examinations and periodic appraisals of Inventory in the aggregate.

           2.13 LIBOR Rate Loans. Any other provisions herein to the contrary
notwithstanding, the following provisions shall govern with respect to LIBOR
Rate Loans as to the matters covered:

                      (a) Borrowing; Conversion; Continuation. Administrative
Borrower may from time to time, on or after the Closing Date (and subject to the
satisfaction of the requirements of Sections 3.1 and 3.2), request in a written
or telephonic communication with Agent: (i) Advances to constitute LIBOR Rate
Loans; (ii) that Reference Rate Loans be converted into LIBOR Rate Loans; or
(iii) that existing LIBOR Rate Loans continue for an additional Interest Period.
Any such request shall specify the aggregate amount of the requested LIBOR Rate
Loans, the proposed funding date therefor (which shall be a Business Day, and
with respect to continued LIBOR Rate Loans shall be the last day of the Interest
Period of the existing LIBOR Rate Loans being continued), and the proposed
Interest Period (in each case subject to the limitations set forth below). LIBOR
Rate Loans may only be made, continued, or extended if, as of the proposed
funding date therefor, each of the following conditions is satisfied:

      (v) no Event of Default exists;


      (w) no more than five Interest Periods may be in effect at any one time;


      (x) the amount of each LIBOR Rate Loan borrowed, converted, or continued
must be in an amount not less than $5,000,000 and integral multiples of
$1,000,000 in excess thereof;


      (y) Agent shall have determined that the Interest Period or Adjusted LIBOR
Rate is available to it and can be readily determined as of the date of the
request for such LIBOR Rate Loan by Borrowers; and


      (z) Agent shall have received such request at least two Business Days
prior to the proposed funding date therefor.


Any request by Administrative Borrower to borrow LIBOR Rate Loans, to convert
Reference Rate Loans to LIBOR Rate Loans, or to continue any existing LIBOR Rate
Loans shall be irrevocable, except to the extent that any Lender shall determine
under Sections 2.13(a), 2.14 or 2.15 that such LIBOR Rate Loans cannot be made
or continued.

                      (b) Determination of Interest Period. By giving notice as
set forth in Section 2.12(a), Borrowers shall select an Interest Period for such
LIBOR Rate Loan. The determination of the Interest Period shall be subject to
the following provisions:

                                 (i) in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the day on
which the next preceding Interest Period expires;

                                 (ii) if any Interest Period would otherwise
expire on a day which is not a Business Day, the Interest Period shall be
extended to expire on the next succeeding Business Day; provided, however, that
if the next succeeding Business Day occurs in the following calendar month, then
such Interest Period shall expire on the immediately preceding Business Day;

                                 (iii) if any Interest Period begins on the last
Business Day of a month, or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, then
the Interest Period shall end on the last Business Day of the calendar month at
the end of such Interest Period; and

                                 (iv) Administrative Borrower may not select an
Interest Period which expires later than the date on which this Agreement is
scheduled to terminate pursuant to Section 3.4 hereof.

                      (c) Automatic Conversion: Optional Conversion by Agent.
Any LIBOR Rate Loan shall automatically convert to a Reference Rate Loan upon
the last day of the applicable Interest Period, unless Agent has received a
request to continue such LIBOR Rate Loan at least two Business Days prior to the
end of such Interest Period in accordance with the terms of Section 2.13(a). Any
LIBOR Rate Loan shall, at Agent's option, upon notice to Borrower, immediately
convert to a Reference Rate Loan in the event that (i) an Event of Default shall
have occurred and be continuing or (ii) this Agreement shall terminate, and
Borrowers shall pay to Agent, for the benefit of the Lenders, any amounts
required by Section 2.16 as a result thereof.

           2.14 Illegality. Any other provision herein to the contrary
notwithstanding, if the adoption of or any change in any Requirement of Law or
in the interpretation or application thereof by a Governmental Authority made
subsequent to the Closing Date shall make it unlawful for any Lender to make or
maintain LIBOR Rate Loans as contemplated by this Agreement, (a) the obligation
of such Lender hereunder to make LIBOR Rate Loans, continue LIBOR Rate Loans as
such, and convert Reference Rate Loans to LIBOR Rate Loans shall forthwith be
suspended and (b) such Lender’s then outstanding LIBOR Rate Loans, if any, shall
be converted automatically to Reference Rate Loans on the respective last days
of the then current Interest Periods with respect thereto or within such earlier
period as required by law; provided, however, that before making any such
demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions and so long as such
efforts would not be disadvantageous to it, in its reasonable discretion, in any
legal, economic, or regulatory manner) to designate a different lending office
if the making of such a designation would allow such Lender or its lending
office to continue to perform its obligations to make LIBOR Rate Loans. If any
such conversion of a LIBOR Rate Loan occurs on a day which is not the last day
of the then current Interest Period with respect thereto, Borrowers shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 2.15.
If circumstances subsequently change so that such Lender shall determine that it
is no longer so affected, such Lender will promptly notify Agent and
Administrative Borrower, and upon receipt of such notice, the obligations of
such Lender to make or continue LIBOR Rate Loans or to convert Reference Rate
Loans into LIBOR Rate Loans shall be reinstated.

           2.15 Requirements of Law.

                      (a) If the adoption of or any change in any Requirement of
Law or in the interpretation or application thereof by a Governmental Authority
made subsequent to the Closing Date or compliance by any Lender with any request
or directive (whether or not having the force of law) from any central bank or
other Governmental Authority made subsequent to the Closing Date

                                 (i) shall subject such Lender to any tax, levy,
charge, fee, reduction, or withholding of any kind whatsoever with respect to
LIBOR Rate Loans, or change the basis of taxation of payments to such Lender in
respect thereof (except for the establishment of a tax based on the net income
of the Lender or changes in the rate of tax on the net income of such Lender);

                                 (ii) shall in respect of LIBOR Rate Loans
impose, modify or hold applicable any reserve, special deposit, compulsory loan,
or similar requirement against assets held by, deposits or other liabilities in
or for the account of, Advances or other extensions of credit by, or any other
acquisition of funds by, any office of such Lender; or

                                 (iii) shall impose on such Lender any other
condition with respect to LIBOR Rate Loans;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing, or maintaining LIBOR Rate Loans or to increase the cost to such
Lender in respect of LIBOR Rate Loans, by an amount which such Lender deems to
be material, or to reduce any amount receivable hereunder in respect of LIBOR
Rate Loans, or to forego any other sum payable thereunder or make any payment on
account thereof in respect of LIBOR Rate Loans, then, in any such case,
Borrowers shall promptly pay to Agent (for the benefit of such Lender), upon
such Lender’s demand, any additional amounts necessary to compensate such Lender
for such increased cost or reduced amount receivable; provided, however, that
before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions and
so long as such efforts would not be disadvantageous to it, in its reasonable
discretion, in any legal, economic, or regulatory manner) to designate a
different LIBOR lending office if the making of such designation would allow
such Lender or its LIBOR lending office to continue to perform its obligations
to make LIBOR Rate Loans or to continue to fund or maintain LIBOR Rate Loans and
avoid the need for, or materially reduce the amount of, such increased cost. If
a Lender becomes entitled to claim any additional amounts pursuant to this
Section 2.15, such Lender shall promptly notify Agent and Administrative
Borrower of the event by reason of which it has become so entitled. A
certificate as to any additional amounts payable pursuant to this Section 2.15
submitted in reasonable detail by such Lender to Agent and Administrative
Borrower shall be conclusive in the absence of manifest error. Within five
Business Days after a Lender notifies Agent and Administrative Borrower of any
increased cost pursuant to the foregoing provisions of this Section 2.15,
Administrative Borrower may convert all LIBOR Rate Loans then outstanding into
Reference Rate Loans in accordance with Section 2.13 and, additionally,
reimburse such Lender for any cost in accordance with Section 2.16. This
covenant shall survive the termination of this Agreement and the payment of the
Advances and all other amounts payable hereunder for nine months following such
termination and repayment.

                      (b) If a Lender shall have determined that the adoption of
or any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof by a Governmental Authority made
subsequent to the Closing Date or compliance by such Lender or any Person
controlling such Lender with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
subsequent to the Closing Date does or shall have the effect of increasing the
amount of capital required to be maintained or reducing the rate of return on
such Lender's or such Person's capital as a consequence of its obligations
hereunder to a level below that which such Lender or such Person could have
achieved but for such change or compliance (taking into consideration such
Lender's or such Person's policies with respect to capital adequacy) by an
amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to Agent and Administrative Borrower of a prompt
written request therefor, Borrowers shall pay to Agent (for the benefit of such
Lender) such additional amount or amounts as will compensate such Lender or such
Person for such reduction. This covenant shall survive the termination of this
Agreement and the payment of the Advances and all other amounts payable
hereunder for nine months following such termination and repayment.

           2.16 Indemnity. Each Borrower agrees to indemnify Agent and each
Lender and to hold Agent and each Lender harmless from any loss or expense which
Agent and each Lender may sustain or incur as a consequence of (a) default by
Borrowers in payment when due of the principal amount of or interest on any
LIBOR Rate Loan, (b) default by Borrowers in making a Borrowing of, conversion
into, or continuation of LIBOR Rate Loans after Administrative Borrower have
given a notice requesting the same in accordance with the provisions of this
Agreement, (c) default by Borrowers in making any prepayment of a LIBOR Rate
Loan after Administrative Borrower has given a notice thereof in accordance with
the provisions of this Agreement, or (d) the making of a prepayment of LIBOR
Rate Loans on a day which is not the last day of an Interest Period with respect
thereto (whether due to the termination of this Agreement, upon an Event of
Default, or otherwise), including, in each case, any such loss or expense (but
excluding loss of margin or anticipated profits) arising from the reemployment
of funds obtained by it or from fees payable to terminate the deposits from
which such funds were obtained; provided, however, that Agent or any Lender, if
requesting indemnification, shall have delivered to the Borrowers a certificate
as to the amount of such loss or expense, which certificate shall be conclusive
in the absence of manifest error. Calculation of all amounts payable to Agent or
any such Lender under this Section 2.16 shall be made as though such Lender had
actually funded the relevant LIBOR Rate Loan through the purchase of a deposit
bearing interest at the LIBOR Rate in an amount equal to the amount of such
LIBOR Rate Loan and having a maturity comparable to the relevant Interest
Period; provided, however, that each Lender may fund each of the LIBOR Rate
Loans in any manner it sees fit, and the foregoing assumption shall be utilized
only for the calculation of amounts payable under this Section 2.16. This
covenant shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder for a period of nine months
thereafter.

           2.17 Joint and Several Liability of Borrowers.

                      (a) Each Borrower is accepting joint and several liability
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Agent and the Lenders under this Agreement,
for the mutual benefit, directly and indirectly, of each Borrower and in
consideration of the undertakings of the other Borrowers to accept joint and
several liability for the Obligations.

                      (b) Each Borrower, jointly and severally, hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other Borrowers, with respect to
the payment and performance of all of the Obligations (including, without
limitation, any Obligations arising under this Section 2.17), it being the
intention of the parties hereto that all the Obligations shall be the joint and
several obligations of each Person composing Borrowers without preferences or
distinction among them.

                      (c) If and to the extent that any of Borrowers shall fail
to make any payment with respect to any of the Obligations as and when due or to
perform any of the Obligations in accordance with the terms thereof, then in
each such event the other Persons composing Borrowers will make such payment
with respect to, or perform, such Obligation.

                      (d) The Obligations of each Person composing Borrowers
under the provisions of this Section 2.17 constitute the absolute and
unconditional, full recourse Obligations of each Person composing Borrowers
enforceable against each such Borrower to the full extent of its properties and
assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstances whatsoever.

                      (e) Except as otherwise expressly provided in this
Agreement, each Person composing Borrowers hereby waives notice of acceptance of
its joint and several liability, notice of any Advances or Letters of Credit
issued under or pursuant to this Agreement, notice of the occurrence of any
Default, Event of Default, or of any demand for any payment under this
Agreement, notice of any action at any time taken or omitted by Agent or Lenders
under or in respect of any of the Obligations, any requirement of diligence or
to mitigate damages and, generally, to the extent permitted by applicable law,
all demands, notices and other formalities of every kind in connection with this
Agreement (except as otherwise provided in this Agreement). Each Person
composing Borrowers hereby assents to, and waives notice of, any extension or
postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Agent or Lenders at any time or times in respect of any default by any Person
composing Borrowers in the performance or satisfaction of any term, covenant,
condition or provision of this Agreement, any and all other indulgences
whatsoever by Agent or Lenders in respect of any of the Obligations, and the
taking, addition, substitution or release, in whole or in part, at any time or
times, of any security for any of the Obligations or the addition, substitution
or release, in whole or in part, of any Person composing Borrowers. Without
limiting the generality of the foregoing, each Borrower assents to any other
action or delay in acting or failure to act on the part of any Agent or Lender
with respect to the failure by any Person composing Borrowers to comply with any
of its respective Obligations, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder, which might, but for the
provisions of this Section 2.17 afford grounds for terminating, discharging or
relieving any Person composing Borrowers, in whole or in part, from any of its
Obligations under this Section 2.17, it being the intention of each Person
composing Borrowers that, so long as any of the Obligations hereunder remain
unsatisfied, the Obligations of such Person composing Borrowers under this
Section 2.17 shall not be discharged except by performance and then only to the
extent of such performance. The Obligations of each Person composing Borrowers
under this Section 2.17 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Person composing Borrowers or any Agent or
Lender. The joint and several liability of the Persons composing Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
constitution or place of formation of any of the Persons composing Borrowers or
any Agent or Lender.

                      (f) Each Person composing Borrowers represents and
warrants to Agent and Lenders that such Borrower is currently informed of the
financial condition of Borrowers and of all other circumstances which a diligent
inquiry would reveal and which bear upon the risk of nonpayment of the
Obligations. Each Person composing Borrowers further represents and warrants to
Agent and Lenders that such Borrower has read and understands the terms and
conditions of the Loan Documents. Each Person composing Borrowers hereby
covenants that such Borrower will continue to keep informed of Borrowers'
financial condition, the financial condition of other guarantors, if any, and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Obligations.

                      (g) The provisions of this Section 2.17 are made for the
benefit of the Agent, the Lenders and their respective successors and assigns,
and may be enforced by it or them from time to time against any or all of the
Persons composing Borrowers as often as occasion therefor may arise and without
requirement on the part of any such Agent, Lender, successor or assign first to
marshal any of its or their claims or to exercise any of its or their rights
against any of the other Persons composing Borrowers or to exhaust any remedies
available to it or them against any of the other Persons composing Borrowers or
to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.17 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by any Agent or Lender upon the insolvency,
bankruptcy or reorganization of any of the Persons composing Borrowers, or
otherwise, the provisions of this Section 2.17 will forthwith be reinstated in
effect, as though such payment had not been made.

                      (h) Each of the Persons composing Borrowers hereby agrees
that it will not enforce any of its rights of contribution or subrogation
against the other Persons composing Borrowers with respect to any liability
incurred by it hereunder or under any of the other Loan Documents, any payments
made by it to the Agent or the Lenders with respect to any of the Obligations or
any collateral security therefor until such time as all of the Obligations have
been paid in full in cash. Any claim which any Borrower may have against any
other Borrower with respect to any payments to any Agent or Lender hereunder or
under any other Loan Documents are hereby expressly made subordinate and junior
in right of payment, without limitation as to any increases in the Obligations
arising hereunder or thereunder, to the prior payment in full in cash of the
Obligations and, in the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Borrower, its debts or its assets, whether
voluntary or involuntary, all such Obligations shall be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made to any other Borrower therefor.

                      (i) Each of the Persons composing Borrowers hereby agrees
that, after the occurrence and during the continuance of any Default or Event of
Default, the payment of any amounts due with respect to the indebtedness owing
by any Borrower to any other Borrower is hereby subordinated to the prior
payment in full in cash of the Obligations. Each Borrower hereby agrees that
after the occurrence and during the continuance of any Default or Event of
Default, such Borrower will not demand, sue for or otherwise attempt to collect
any indebtedness of any other Borrower owing to such Borrower until the
Obligations shall have been paid in full in cash. If, notwithstanding the
foregoing sentence, such Borrower shall collect, enforce or receive any amounts
in respect of such indebtedness, such amounts shall be collected, enforced and
received by such Borrower as trustee for the Agent, and such Borrower shall
deliver any such amounts to Agent for application to the Obligations in
accordance with Section 2.5(b).

           3. CONDITIONS; TERM OF AGREEMENT.

           3.1 Conditions Precedent to the Initial Advance and the Initial
Letter of Credit. The obligation of the Lender Group to make the initial Advance
and to issue the initial Letter of Credit is subject to the fulfillment, to the
satisfaction of Agent and its counsel, of each of the following conditions on or
before the Closing Date:

                      (a) the Closing Date shall occur on or before February 15,
2005;

                      (b) Agent shall have received and filed amendments to its
financing statements;

                      (c) Agent shall have received the Guaranties, duly
executed, and each such document shall be in full force and effect.

                      (d) Agent shall have received a certificate from the
Secretary of each Borrower attesting to the resolutions of such Borrower's Board
of Directors authorizing its execution, delivery, and performance of this
Agreement and the other Loan Documents to which such Borrower is a party and
authorizing specific officers of such Borrower to execute the same;

                      (e) Agent shall have received copies of each Borrower's
Governing Documents, as amended, modified, or supplemented to the Closing Date,
certified by the Secretary of each Borrower;

                      (f) Agent shall have received a certificate of status with
respect to each Borrower, dated within 10 days of the Closing Date, such
certificate to be issued by the appropriate officer of the jurisdiction of
organization of each Borrower, which certificate shall indicate that such
Borrower is in good standing in such jurisdiction;

                      (g) Agent shall have received a certificate of insurance,
together with the endorsements thereto, as are required by Section 6.9, the form
and substance of which shall be satisfactory to Agent and its counsel;

                      (h) Agent shall have received an opinion of Borrowers'
counsel in form and substance satisfactory to Agent in its sole discretion;

                      (i) all other documents and legal matters in connection
with the transactions contemplated by this Agreement shall have been delivered,
executed, or recorded and shall be in form and substance satisfactory to Agent
and its counsel.

           3.2 Conditions Precedent to all Advances and all Letters of Credit.
The following shall be conditions precedent to all Advances and all Letters of
Credit hereunder:

                      (a) the representations and warranties contained in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such extension of credit, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date);

                      (b) except for good faith disputes between a Borrower and
landlords, no Default or Event of Default shall have occurred and be continuing
on the date of such extension of credit, nor shall either result from the making
thereof;

                      (c) no injunction, writ, restraining order, or other order
of any nature prohibiting, directly or indirectly, the extending of such credit
shall have been issued and remain in force by any governmental authority against
any Borrower, the Lender Group or any of their Affiliates;

                      (d) the amount of any requested Advance or Letter of
Credit shall not exceed Availability at such time; and

                      (e) with respect to Advances under the Temporary
Overadvance Facility, (i) receipt and satisfactory review by the Agent, in the
Agent's sole and exclusive discretion, of the definitive Disney License
Agreement and confirmation that the Disney License Agreement is in full force
and effect, and (ii) confirmation by the Agent that all Conditions Precedent
(Article 3) of the Loan and Security Agreement to be entered into by the Agent
and the Lenders party thereto with The Disney Stores, LLC have been satisfied.

           3.3 Intentionally Omitted.

           3.4 Term; Automatic Renewal. This Agreement shall become effective as
of October 31, 2004 upon the execution and delivery hereof by Borrower and the
Lender Group and shall continue in full force and effect for a term ending on
November 1, 2007 (the "Renewal Date") and automatically shall be renewed for
successive one year periods thereafter, unless sooner terminated pursuant to the
terms hereof. Either Administrative Borrower or Agent (on behalf of the Lender
Group) may terminate this Agreement effective on the Renewal Date or on any year
anniversary of the Renewal Date by giving the other party at least 90 days prior
written notice. The foregoing notwithstanding, Agent (on behalf of the Lender
Group) shall have the right to terminate the Lender Group's obligations under
this Agreement immediately and without notice upon the occurrence and during the
continuation of an Event of Default.

           3.5 Effect of Termination. On the date of termination of this
Agreement, all Obligations (including contingent reimbursement obligations of
Borrowers with respect to any outstanding Letters of Credit and including Bank
Product Obligations) immediately shall become due and payable without notice or
demand. No termination of this Agreement, however, shall relieve or discharge
Borrowers of Borrowers' duties, Obligations, or covenants hereunder, and the
Lender Group's continuing security interests in the Collateral shall remain in
effect until all Obligations have been fully and finally discharged and the
Lender Group's obligation to provide additional credit hereunder is terminated.

           3.6 Early Termination by Borrowers. Borrowers have the option, at any
time upon 90 days prior written notice to Agent, to terminate this Agreement by
paying to Agent, for the benefit of the Lender Group, in cash, the Obligations
(including either (a) providing cash collateral to be held by Agent for the
benefit of those Lenders with a Commitment in an amount equal to 105% of the
then outstanding Letters of Credit, or (b) causing the outstanding original
Letters of Credit to be returned to the issuer thereof, in full, together with
the Applicable Prepayment Premium (to be allocated based upon letter agreements
between Agent and individual Lenders). If Administrative Borrower has sent a
notice of termination pursuant to the provisions of this Section, then the
Commitments shall terminate and Borrowers shall be obligated to repay the
Obligations (including either (i) providing cash collateral to be held by Agent
for the benefit of those Lenders with a Commitment in an amount equal to 105% of
the then outstanding Letters of Credit, or (ii) causing the original Letters of
Credit to be returned to the issuer thereof, in full, together with the
Applicable Prepayment Premium, on the date set forth as the date of termination
of this Agreement in such notice. In the event of the termination of this
Agreement and repayment of the Obligations at any time prior to the date on
which this Agreement is scheduled to terminate pursuant to Section 3.4 hereof,
for any other reason, including (a) foreclosure and sale of Collateral, (b) sale
of the Collateral in any Insolvency Proceeding, or (c) restructure,
reorganization, or compromise of the Obligations by the confirmation of a plan
of reorganization or any other plan of compromise, restructure, or arrangement
in any Insolvency Proceeding, then, in view of the impracticability and extreme
difficulty of ascertaining the actual amount of damages to the Lender Group or
profits lost by the Lender Group as a result of such early termination, and by
mutual agreement of the parties as to a reasonable estimation and calculation of
the lost profits or damages of the Lender Group, Borrower shall pay the
Applicable Prepayment Premium to Agent (to be allocated based upon letter
agreements between Agent and individual Lenders), measured as of the date of
such termination.

           4. CREATION OF SECURITY INTEREST.

           4.1 Grant of Security Interests. Each Borrower hereby grants to Agent
for the benefit of the Lender Group a continuing security interest in all
currently existing and hereafter acquired or arising Collateral in order to
secure prompt repayment of any and all Obligations and in order to secure prompt
performance by such Borrower of each of its covenants and duties under the Loan
Documents. The security interests of Agent for the benefit of the Lender Group
in the Collateral shall attach to all Collateral without further act on the part
of the Lender Group or Borrower. Anything contained in this Agreement or any
other Loan Document to the contrary notwithstanding, and other than: (a) sales
of Inventory to buyers in the ordinary course of business, (b) sales of
Equipment in any 12 month period having an aggregate net book value of $500,000
with the proceeds being applied to the Obligations, and (c) sale or disposal of
Collateral (other than Inventory) in connection with the closing of Borrowers’
stores, Borrowers have no authority, express or implied, to dispose of any item
or portion of the Collateral.

           4.2 Negotiable Collateral. In the event that any Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral,
Borrowers, immediately upon the request of Agent, shall endorse and deliver
physical possession of such Negotiable Collateral to Agent.

           4.3 Collection of Accounts, General Intangibles, and Negotiable
Collateral. At any time, Agent or Agent's designee may (a) notify customers or
Account Debtors of any Borrower that the Accounts, General Intangibles, or
Negotiable Collateral have been assigned to Agent for the benefit of the Lender
Group or that Agent for the benefit of the Lender Group has a security interest
therein, and (b) collect the Accounts, General Intangibles, and Negotiable
Collateral directly and charge the collection costs and expenses to the Loan
Account. Each Borrower agrees that, subject to Section 2.9, it will hold in
trust for the Lender Group, as the Lender Group's trustee, any Collections that
it receives and immediately will deliver said Collections to Agent in their
original form as received by such Borrower.

           4.4 Delivery of Additional Documentation Required. At any time upon
the request of Agent, Borrowers shall execute and deliver to Agent all financing
statements, continuation financing statements, fixture filings, security
agreements, pledges, assignments, control agreements, endorsements of
certificates of title, applications for title, affidavits, reports, notices,
schedules of accounts, letters of authority, and all other documents that Agent
reasonably may request, in form satisfactory to Agent, to perfect and continue
perfected the Liens of the Lender Group in the Collateral, and in order to fully
consummate all of the transactions contemplated hereby and under the other the
Loan Documents.

           4.5 Power of Attorney. Each Borrower hereby irrevocably makes,
constitutes, and appoints Agent (and any of Agent's officers, employees, or
agents designated by Agent) as such Borrower's true and lawful attorney, with
power to (a) if any Borrower refuses to, or fails timely to execute and deliver
any of the documents described in Section 4.4, sign the name of such Borrower on
any of the documents described in Section 4.4, (b) at any time that an Event of
Default has occurred and is continuing or the Lender Group deems itself
insecure, sign such Borrower's name on any invoice or bill of lading relating to
any Account, drafts against Account Debtors, schedules and assignments of
Accounts, verifications of Accounts, and notices to Account Debtors, (c) send
requests for verification of Accounts, (d) endorse such Borrower's name on any
Collection item that may come into the Lender Group's possession, (e) at any
time that an Event of Default has occurred and is continuing or the Lender Group
deems itself insecure, notify the post office authorities to change the address
for delivery of such Borrower's mail to an address designated by Agent, to
receive and open all mail addressed to such Borrower, and to retain all mail
relating to the Collateral and forward all other mail to such Borrower, (f) at
any time that an Event of Default has occurred and is continuing or the Lender
Group deems itself insecure, make, settle, and adjust all claims under
Borrowers' policies of insurance and make all determinations and decisions with
respect to such policies of insurance, and (g) at any time that an Event of
Default has occurred and is continuing or Agent deems itself insecure, settle
and adjust disputes and claims respecting the Accounts directly with Account
Debtors, for amounts and upon terms that Agent determines to be reasonable, and
Agent may cause to be executed and delivered any documents and releases that
Agent determines to be necessary. The appointment of Agent as each Borrower's
attorney, and each and every one of Agent's rights and powers, being coupled
with an interest, is irrevocable until all of the Obligations have been fully
and finally repaid and performed and the Lender Group's obligation to extend
credit hereunder is terminated.

           4.6 Right to Inspect. Agent (through any of its officers, employees,
or agents), shall have the right, from time to time hereafter to inspect Books
and to check, test, and appraise the Collateral in order to verify Borrowers'
financial condition or the amount, quality, value, condition of, or any other
matter relating to, the Collateral.

           5. REPRESENTATIONS AND WARRANTIES. In order to induce the Lender
Group to enter into this Agreement, each Borrower makes the following
representations and warranties which shall be true, correct, and complete in all
respects as of the date hereof, and shall be true, correct, and complete in all
respects as of the Closing Date, and at and as of the date of the making of each
Advance and Letter of Credit made thereafter, as though made on and as of the
date of such Advance and Letter of Credit (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

           5.1 No Encumbrances. Each Borrower has good and indefeasible title to
the Collateral, free and clear of Liens except for Permitted Liens.

           5.2 Eligible Accounts. The Eligible Accounts are, at the time of the
creation thereof and as of each date on which Borrowers includes them in a
Borrowing Base calculation or certification, bona fide existing obligations
created by the sale and delivery of Inventory or the rendition of services to
Account Debtors in the ordinary course of Borrowers' business, unconditionally
owed to Borrowers without defenses, disputes, offsets, counterclaims, or rights
of return or cancellation other than normal returns or disputes in the normal
course of business. The property giving rise to such Eligible Accounts has been
delivered to the Account Debtor, or to the Account Debtor's agent for immediate
shipment to and unconditional acceptance by the Account Debtor. At the time of
the creation of an Eligible Account and as of each date on which Borrower
includes an Eligible Account in a Borrowing Base calculation or certification,
Borrower has not received notice of actual or imminent bankruptcy, insolvency,
or material impairment of the financial condition of any applicable Account
Debtor regarding such Eligible Account.

           5.3 Eligible Inventory. All Eligible Inventory is now and at all
times hereafter shall be of good and merchantable quality, free from defects,
except for minor defects arising in the ordinary course of business.

           5.4 Equipment. All of the Equipment is used or held for use in
Borrowers' business and is fit for such purposes.

           5.5 Location of Inventory and Equipment. The Inventory (other than
Inventory in transit) and Equipment are not stored with a bailee, warehouseman,
or similar party (without Agent's prior written consent) and are located only at
the locations identified on Schedule 6.11 or otherwise permitted by
Section 6.11.

           5.6 Inventory Records. Each Borrower keeps correct and accurate
records itemizing and describing the kind, type, quality and quantity of its
Inventory and each Borrower’s cost therefor in accordance with the retail method
of accounting.

           5.7 Location of Chief Executive Office; FEIN. The chief executive
office of Borrower is located at the address indicated in the preamble to this
Agreement and Parent’s FEIN is 31-1241495 and Services Company’s FEIN is
20-0850965.

           5.8 Due Organization and Qualification; Subsidiaries.

                      (a) Each Borrower is duly organized and existing and in
good standing under the laws of the jurisdiction of its incorporation and
qualified and licensed to do business in, and in good standing in, any state
where the failure to be so licensed or qualified reasonably could be expected to
cause a Material Adverse Change.

                      (b) Set forth on Schedule 5.8, is a complete and accurate
list of each Borrower's direct and indirect Subsidiaries, showing: (i) the
jurisdiction of their incorporation; (ii) the number of shares of each class of
common and preferred stock authorized for each of such Subsidiaries; and (iii)
the number and the percentage of the outstanding shares of each such class owned
directly or indirectly by the applicable Borrower. All of the outstanding
capital stock of each such Subsidiary has been validly issued and is fully paid
and non-assessable.

                      (c) Except as set forth on Schedule 5.8, no capital stock
(or any securities, instruments, warrants, options, purchase rights, conversion
or exchange rights, calls, commitments or claims of any character convertible
into or exercisable for capital stock) of any direct or indirect Subsidiary of
Borrower is subject to the issuance of any security, instrument, warrant,
option, purchase right, conversion or exchange right, call, commitment or claim
of any right, title, or interest therein or thereto.

           5.9 Due Authorization; No Conflict.

Each Borrower is duly organized and existing and in good standing under the laws
of the state of its incorporation and qualified and licensed to do business in,
and in good standing in, any state where the failure to be so licensed or
qualified could reasonably be expected to have a material adverse effect on the
business, operations, condition (financial or otherwise), finances, or prospects
of Borrower or on the value of the Collateral to Agent.

           5.10 Litigation. There are no actions or proceedings pending by or
against Borrowers before any court or administrative agency and Borrowers do not
have knowledge or belief of any pending, threatened, or imminent litigation,
governmental investigations, or claims, complaints, actions, or prosecutions
involving Borrowers or any guarantor of the Obligations, except for: (a) ongoing
collection matters in which Borrowers are the plaintiff; and (b) current matters
that, if decided adversely to Borrowers, would not materially impair the
prospect of repayment of the Obligations or materially impair the value or
priority of the Lender Group’s security interests in the Collateral.

           5.11 No Material Adverse Change. All financial statements relating to
Borrowers or any guarantor of the Obligations that have been delivered by
Borrowers to the Lender Group have been prepared in accordance with GAAP
(except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and fairly present
Borrowers' (or such guarantor's, as applicable) financial condition as of the
date thereof and Borrowers' results of operations for the period then ended.
There has not been a Material Adverse Change with respect to Borrowers (or such
guarantor, as applicable) since the date of the latest financial statements
submitted to the Lender Group on or before the Closing Date.

           5.12 Fraudulent Transfer.

                      (a) Each Borrower and each Subsidiary of a Borrower is
Solvent.

                      (b) No transfer of property is being made by any Borrower
or any Subsidiary of a Borrower and no obligation is being incurred by any
Borrower or any Subsidiary of a Borrower in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of Borrowers or
their Subsidiaries.

           5.13 Employee Benefits. None of any Borrower, any of its
Subsidiaries, or any of their ERISA Affiliates maintains or contributes to any
Benefit Plan, other than those listed on Schedule 5.13. Each Borrower, each of
its Subsidiaries and each ERISA Affiliate have satisfied the minimum funding
standards of ERISA and the IRC with respect to each Benefit Plan to which it is
obligated to contribute. No ERISA Event has occurred nor has any other event
occurred that may result in an ERISA Event that reasonably could be expected to
result in a Material Adverse Change. Borrower or its Subsidiaries, any ERISA
Affiliate, or any fiduciary of any Plan is subject to any direct or indirect
liability with respect to any Plan under any applicable law, treaty, rule,
regulation, or agreement. No Borrower or its Subsidiaries or any ERISA Affiliate
is required to provide security to any Plan under Section 401(a)(29) of the IRC.

           5.14 Environmental Condition. Except as set forth on Schedule 5.14,
none of Borrowers' properties or assets has ever been used by Borrowers or, to
the best of Borrowers' knowledge, by previous owners or operators in the
disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials. None of Borrowers' properties or assets has ever been
designated or identified in any manner pursuant to any environmental protection
statute as a Hazardous Materials disposal site, or a candidate for closure
pursuant to any environmental protection statute. No lien arising under any
environmental protection statute has attached to any revenues or to any real or
personal property owned or operated by Borrowers. Borrowers have not received a
summons, citation, notice, or directive from the Environmental Protection Agency
or any other federal or state governmental agency concerning any action or
omission by Borrowers resulting in the releasing or disposing of Hazardous
Materials into the environment.

           6. AFFIRMATIVE COVENANTS. Each Borrower covenants and agrees that, so
long as any credit hereunder shall be available and until full and final payment
of the Obligations, Borrowers shall do all of the following:

           6.1 Accounting System and Schedules.

                      (a) Maintain a standard and modern system of accounting in
accordance with GAAP with ledger and account cards or computer tapes, discs,
printouts, and records pertaining to the Collateral which contain information as
from time to time may be requested by Agent. Borrowers also shall keep proper
books of account showing all sales, claims, and allowances on its Inventory.

                      (b) Schedules of Accounts. With such regularity as Agent
shall require, Borrowers shall provide Agent with schedules describing all
Accounts. Agent's failure to request such schedules or Borrowers' failure to
execute and deliver such schedules shall not affect or limit the Lender Group's
security interests or other rights in and to the Accounts.

           6.2 Financial Statements, Reports, Certificates. Deliver to Agent.
(a) as soon as available, but in any event within 30 days after the end of each
month (or 45 days after the end of fiscal quarter) during each of Parent's
fiscal years, a company prepared balance sheet, income statement, and cash flow
statement covering Parent's operations during such period; and (b) as soon as
available, but in any event within 90 days after the end of each of Parent's
Fiscal Years, financial statements of Parent for each such Fiscal Year, audited
by independent certified public accountants reasonably acceptable to Agent and
certified, without any going concern or other material qualifications, by such
accountants to have been prepared in accordance with GAAP, together with a
certificate of such accountants addressed to Agent stating that such accountants
do not have knowledge of the existence of any failure of Parent to comply with
Section 7.20. Such audited financial statements shall include a balance sheet,
profit and loss statement, and cash flow statement, and, if prepared, such
accountants' letter to management. If Parent is a parent company of one or more
Subsidiaries, or Affiliates, or is a Subsidiary or Affiliate of another company,
then, in addition to the financial statements referred to above, Parent agrees
to deliver financial statements prepared on a consolidating basis so as to
present Parent and each such related entity separately, and on a consolidated
basis.

Together with the above, Parent also shall deliver to Lenders Parent's Form 10-Q
Quarterly Reports, Form 10-K Annual Reports, and Form 8-K Current Reports, and
any other filings made by Parent with the Securities and Exchange Commission, if
any, as soon as the same are filed, or any other information that is provided by
Parent to its public shareholders, and any other report reasonably requested by
Agent relating to the Collateral and financial condition of Parent.

Each month, together with the financial statements provided pursuant to
Section 6.2(a), Administrative Borrower shall deliver to Agent a certificate
signed by its chief financial officer to the effect that: (i) all reports,
statements, or computer prepared information of any kind or nature delivered or
caused to be delivered to Agent hereunder have been prepared in accordance with
GAAP and fairly present the financial condition of Borrowers; (ii) Borrowers are
in timely compliance with all of its covenants and agreements hereunder; (iii)
the representations and warranties of Borrowers contained in this Agreement and
the other Loan Documents are true and correct in all material respects on and as
of the date of such certificate, as though made on and as of such date (except
to the extent that such representations and warranties relate solely to an
earlier date); and (iv) on the date of delivery of such certificate to Agent
there does not exist any condition or event that constitutes an Event of Default
(or, in each case, to the extent of any non-compliance, describing such
non-compliance as to which he or she may have knowledge and what action
Borrowers have taken, is taking, or proposes to take with respect thereto).

Administrative Borrower shall deliver to Agent its Business Plan for each fiscal
year commencing on or about February 1 on or before March 1 of such fiscal year.

Administrative Borrower shall have issued written instructions to its
independent certified public accountants authorizing them to communicate with
Agent and to release to Agent whatever financial information concerning
Borrowers that Agent may request. Administrative Borrower hereby irrevocably
authorizes and directs all auditors, accountants, or other third parties to
deliver to Agent, at Borrowers' expense, copies of Borrowers' financial
statements, papers related thereto, and other accounting records of any nature
in their possession, and to disclose to Agent any information they may have
regarding the Collateral or the financial condition of Borrowers.

           6.3 Tax Returns. Deliver to Agent copies of each of Parent's future
federal income tax returns, and any amendments thereto, concurrently with the
filing thereof with the Internal Revenue Service.

           6.4 Designation of Inventory. Borrowers shall now and from time to
time hereafter, but not less frequently than weekly (or monthly so long as
Borrowers have maintained at least $25,000,000 of Availability without being
limited by the Maximum Amount) (to be delivered each Monday based upon the close
of business on the preceding Saturday), execute and deliver to Agent a
designation of Inventory specifying the retail selling price of Borrowers’
Inventory, and not less frequently than monthly, execute and deliver to Agent a
designation of Inventory specifying Borrowers’ Cost, and further specifying such
other information as Agent may reasonably request. Such designation shall
separately report Inventory that is subject to a letter of credit issued by any
Person other than Agent. Borrowers will not include Inventory in transit in its
Inventory reports until such Inventory has been paid for by draws under
applicable letters of credit or has been acquired by Borrowers without letter of
credit financing.

           6.5 Store Openings and Closings and Rents Reports. Borrowers shall
give Agent reasonable prior notice of new store openings and closing of its
stores. Borrowers shall make timely payment of all rents on real property leases
where Borrower is the lessee within applicable grace periods, and shall provide
Agent with a monthly report specifying the status of such payments. In the event
that Borrowers become delinquent in their rent payments, then Agent can
establish reserves against the Borrowing Base for the amount of any landlord
liens arising from such delinquency.

           6.6 Title to Equipment. Upon Agent's request, Borrowers shall within
30 days of such request deliver to Agent, properly endorsed, any and all
evidences of ownership of, certificates of title, or applications for title to
any items of Equipment with a market value of $100,000 or more other than
Equipment leased or to be leased.

           6.7 Maintenance of Equipment. Maintain the Equipment in good
operating condition and repair (ordinary wear and tear excepted), and make all
necessary replacements thereto so that the value and operating efficiency
thereof shall at all times be maintained and preserved. Other than those items
of Equipment that constitute fixtures on the Closing Date, Borrower shall not
permit any item of Equipment to become a fixture to real estate or an accession
to other property, and such Equipment shall at all times remain personal
property.

           6.8 Taxes. Cause all assessments and taxes, whether real, personal,
or otherwise, due or payable by, or imposed, levied, or assessed against
Borrowers, their Subsidiaries, or any of their property to be paid in full,
before delinquency or before the expiration of any extension period, except to
the extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest. Borrowers shall make due and timely payment or deposit of all
such federal, state, and local taxes, assessments, or contributions required of
it by law, and will execute and deliver to Agent, on demand, appropriate
certificates attesting to the payment thereof or deposit with respect thereto.
Borrowers will make timely payment or deposit of all tax payments and
withholding taxes required of it by applicable laws, including those laws
concerning F.I.C.A., F.U.T.A., state disability, and local, state, and federal
income taxes, and will, upon request, furnish Agent with proof satisfactory to
Agent indicating that Borrowers have made such payments or deposits.

           6.9 Insurance.

                      (a) Borrowers, at their expense, shall keep the Collateral
insured against loss or damage by fire, theft, explosion, sprinklers, and all
other hazards and risks, and in such amounts, as are ordinarily insured against
by other owners in similar businesses. Borrowers also shall maintain business
interruption, public liability, product liability, and property damage insurance
relating to Borrowers' ownership and use of the Collateral, as well as insurance
against larceny, embezzlement, and criminal misappropriation.

                      (b) All such policies of insurance shall be in such form,
with such companies, and in such amounts as may be reasonably satisfactory to
Agent. All such policies of insurance (except those of public liability and
property damage) shall contain a 438BFU lender's loss payable endorsement, or an
equivalent endorsement in a form satisfactory to Agent, showing Agent as sole
loss payee thereof, and shall contain a waiver of warranties, and shall specify
that the insurer must give at least 10 days prior written notice to Agent before
canceling its policy for any reason. Administrative Borrower shall deliver to
Agent certified copies of such policies of insurance and evidence of the payment
of all premiums therefor. All proceeds payable under any such policy shall be
payable to Agent to be applied on account of the Obligations.

           6.10 No Setoffs or Counterclaims. Make payments hereunder and under
the other Loan Documents by or on behalf of Borrowers without setoff or
counterclaim and free and clear of, and without deduction or withholding for or
on account of, any federal, state, or local taxes.

           6.11 Location of Inventory and Equipment. Keep the Inventory (other
than Inventory in transit) and Equipment only at the locations identified on
Schedule 6.11; provided, however, that Borrowers may amend Schedule 6.11 so long
as such amendment occurs by written notice to Agent not less than 30 days prior
to the date on which the Inventory or Equipment is moved to such new location,
so long as such new location is within the continental United States, Alaska,
Hawaii or Puerto Rico, and so long as, at the time of such written notification,
Borrowers provide any financing statements necessary to perfect and continue
perfected the Lien of Agent for the benefit of the Lender Group in such assets,
and Borrowers will use their best efforts to obtain a Collateral Access
Agreement if requested by Agent.

           6.12 Compliance with Laws. Comply with the requirements of all
applicable laws, rules, regulations, and orders of any governmental authority,
including the Fair Labor Standards Act and the Americans With Disabilities Act,
other than laws, rules, regulations, and orders the non-compliance with which,
individually or in the aggregate, would not have and could not reasonably be
expected to cause a Material Adverse Change.

           6.13 Employee Benefits. (a) Deliver to Agent: (i) promptly, and in
any event within 10 Business Days after Parent or any of its Subsidiaries knows
or has reason to know that an ERISA Event has occurred that reasonably could be
expected to result in a Material Adverse Change, a written statement of the
chief financial officer of Parent describing such ERISA Event and any action
that is being taking with respect thereto by Parent, any such Subsidiary or
ERISA Affiliate, and any action taken or threatened by the IRS, Department of
Labor, or PBGC. Parent or such Subsidiary, as applicable, shall be deemed to
know all facts known by the administrator of any Benefit Plan of which it is the
plan sponsor, (ii) promptly, and in any event within three Business Days after
the filing thereof with the IRS, a copy of each funding waiver request filed
with respect to any Benefit Plan and all communications received by Parent, any
of its Subsidiaries or, to the knowledge of Parent, any ERISA Affiliate with
respect to such request, and (iii) promptly, and in any event within three
Business Days after receipt by Parent, any of its Subsidiaries or, to the
knowledge of Parent, any ERISA Affiliate, of the PBGC's intention to terminate a
Benefit Plan or to have a trustee appointed to administer a Benefit Plan, copies
of each such notice.

                      (b) Cause to be delivered to Agent, upon Agent's request,
each of the following: (i) a copy of each Plan (or, where any such plan is not
in writing, complete description thereof) (and if applicable, related trust
agreements or other funding instruments) and all amendments thereto, all written
interpretations thereof and written descriptions thereof that have been
distributed to employees or former employees of Parent or its Subsidiaries; (ii)
the most recent determination letter issued by the IRS with respect to each
Benefit Plan; (iii) for the three most recent plan years, annual reports on Form
5500 Series required to be filed with any governmental agency for each Benefit
Plan; (iv) all actuarial reports prepared for the last three plan years for each
Benefit Plan; (v) a listing of all Multiemployer Plans, with the aggregate
amount of the most recent annual contributions required to be made by Parent or
any ERISA Affiliate to each such plan and copies of the collective bargaining
agreements requiring such contributions; (vi) any information that has been
provided to Parent or any ERISA Affiliate regarding withdrawal liability under
any Multiemployer Plan; and (vii) the aggregate amount of the most recent annual
payments made to former employees of Parent or its Subsidiaries under any
Retiree Health Plan.

           6.14 Leases. Pay when due all rents and other amounts payable under
any leases to which Parent is a party or by which Borrowers’ properties and
assets are bound, unless such payments are the subject of a Permitted Protest.
To the extent that Borrowers fail timely to make payment of such rents and other
amounts payable when due under their leases, Agent shall be entitled, in its
discretion, to reserve an amount equal to such unpaid amounts against the
Borrowing Base.

           7. NEGATIVE COVENANTS. Each Borrower covenants and agrees that, so
long as any credit hereunder shall be available and until full and final payment
of the Obligations, Borrowers will not do any of the following:

           7.1 Indebtedness Create, incur, assume, permit, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

                      (a) Indebtedness evidenced by this Agreement, together
with Indebtedness to issuers of letters of credit that is the subject of L/C
Guarantees;

                      (b) Indebtedness set forth in Schedule 7.1;

                      (c) Indebtedness secured by Permitted Liens;

                      (d) refinancings, renewals, or extensions of Indebtedness
permitted under clauses (b) and (c) of this Section 7.1 (and continuance or
renewal of any Permitted Liens associated therewith) so long as: (i) the terms
and conditions of such refinancings, renewals, or extensions do not materially
impair the prospects of repayment of the Obligations by Borrowers, (ii) the net
cash proceeds of such refinancings, renewals, or extensions do not result in an
increase in the aggregate principal amount of the Indebtedness so refinanced,
renewed, or extended, (iii) such refinancings, renewals, refundings, or
extensions do not result in a shortening of the average weighted maturity of the
Indebtedness so refinanced, renewed, or extended, and (iv) to the extent that
Indebtedness that is refinanced was subordinated in right of payment to the
Obligations, then the subordination terms and conditions of the refinancing
Indebtedness must be at least as favorable to the Lender Group as those
applicable to the refinanced Indebtedness;

                      (e) leases, whether operating leases or capital leases of
existing or after acquired Equipment;

                      (f) Indebtedness subordinated to the Obligations on terms
and conditions satisfactory to Agent; and

                      (g) Indebtedness incurred in connection with the Disney
Stores Acquisition, as more particularly set forth on Schedule 7.1, annexed
hereto.

           7.2 Liens. Create, incur, assume, or permit to exist, directly or
indirectly, any Lien on or with respect to any of its property or assets, of any
kind, whether now owned or hereafter acquired, or any income or profits
therefrom, except for Permitted Liens (including Liens that are replacements of
Permitted Liens to the extent that the original Indebtedness is refinanced under
Section 7.1(d) and so long as the replacement Liens only encumber those assets
or property that secured the original Indebtedness).

           7.3 Restrictions on Fundamental Changes. Without Required Lenders’
prior written consent, enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its capital stock, or liquidate, wind up, or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
assign, lease, transfer, or otherwise dispose of, in one transaction or a series
of transactions, all or any substantial part of its property or assets; provided
that the foregoing shall not prohibit the Restructuring Transaction.

           7.4 Disposal of Assets. Sell, lease, assign, transfer, or otherwise
dispose of any material portion of Borrowers' properties or assets other than
sales of (a) Inventory to buyers in the ordinary course of Borrowers' business
as currently conducted and (b) Equipment having a fair market value, in the
aggregate, of up to $500,000 in any Fiscal Year.

           7.5 Change Name. Change any Borrower's name, FEIN, corporate
structure (within the meaning of Section 9402(7) of the Code), state or
organization or identity, or add any new fictitious name.

           7.6 Guarantee. Guarantee or otherwise become in any way liable with
respect to the obligations of any third Person except (i) by endorsement of
instruments or items of payment for deposit to the account of Borrowers or which
are transmitted or turned over to Agent; (ii) guarantee and indemnification
obligations to the Walt Disney Companies in accordance with the Acquisition
Agreement and the TCP Guaranty and Commitment (as defined in the Acquisition
Agreement); and (iii) indemnification obligations to the Walt Disney Companies
pursuant to the Disney License Agreement (as to which, the Borrowers are subject
to the restrictions set forth in Section 7.16, below).

           7.7 Nature of Business. Make any change in the principal nature of
Borrower's business, other than in connection with the consummation of the
Disney Stores Acquisition.

           7.8 Prepayments and Amendments.

                      (a) Except in connection with a refinancing permitted by
Section 7.1(d), prepay, redeem, retire, defease, purchase, or otherwise acquire
any Indebtedness owing to any third Person, other than the Obligations in
accordance with this Agreement, and

                      (b) Directly or indirectly, amend, modify, alter,
increase, or change any of the terms or conditions of any agreement, instrument,
document, indenture, or other writing evidencing or concerning Indebtedness
permitted under Sections 7.1(b), (c), or (d).

           7.9 Change of Control. Except for transfers of shares by Parent’s
existing shareholders to members of their immediate family, cause, permit, or
suffer, directly or indirectly, any Change of Control.

           7.10 Consignments. Consign any Inventory or sell any Inventory on
bill and hold, sale or return, sale on approval, or other conditional terms of
sale.

           7.11 Distributions. Make any distribution or declare or pay any
dividends (in cash or other property, other than capital stock) on, or purchase,
acquire, redeem, or retire any of Parent's capital stock, of any class, whether
now or hereafter outstanding; provided, however, Parent may buy back certain of
its capital stock so long as (i) no Event of Default or Default exists and (ii)
there has been at least $10,000,000 of borrowing Availability under Section 2.1
(without being limited by the Maximum Amount) as of the end of each of the three
months preceding such payment or purchase, and on such date, after taking into
account the payment or purchase of such stock.

           7.12 Accounting Methods. Modify or change its method of accounting or
enter into, modify, or terminate any agreement currently existing, or at any
time hereafter entered into with any third party accounting firm or service
bureau for the preparation or storage of Borrowers' accounting records without
said accounting firm or service bureau agreeing to provide Agent information
regarding the Collateral or Borrowers' financial condition. Each Borrower waives
the right to assert a confidential relationship, if any, it may have with any
accounting firm or service bureau in connection with any information requested
by Agent pursuant to or in accordance with this Agreement, and agrees that Agent
may contact directly any such accounting firm or service bureau in order to
obtain such information.

           7.13 Advances, Investments and Loans. Make any investment except:

                      (a) investments in cash and cash equivalents and equity
investments in Subsidiaries in an amount not to exceed $1,000,000 in the
aggregate in any Fiscal Year, (including not more than $750,000 to Twinbrook in
any Fiscal Year;

                      (b) so long as no Event of Default shall have occurred and
be continuing, or would occur as a consequence thereof, Parent and its
Subsidiaries may (i) make loans and advances to employees for moving and travel
expenses and other similar expenses, in each case incurred in the ordinary
course of business, and (ii) make other loans and advances to directors,
officers, employees and vendors, (A) so long as, as of the end of each of the
three months preceding such loan or advance and on such date after taking into
account the particular loan or advance and (B) such loans and advances in the
aggregate shall not exceed, $6,000,000 outstanding at any one time;

                      (c) investments in existence on the date hereof and so
long as no Event of Default shall have occurred and be continuing, or would
occur as a consequence thereof, extensions, renewals, modifications,
restatements or replacements thereof so long as the aggregate dollar amount of
all such extensions, renewals, modifications, restatements, or replacements does
not exceed the amount of such investments in existence on the date hereof;

                      (d) so long as no Event of Default shall have occurred and
be continuing, or would occur as a consequence thereof, Parent may make loans
and advances to its Subsidiaries in the aggregate amount of $5,000,000
outstanding at any one time; and

                      (e) investments in Hoop Holdings, LLC, Hoop Retail Stores,
LLC or The Disney Store, LLC in accordance with, and as contemplated in the
Acquisition Agreement, the TCP Guaranty and Commitment (as each of those terms
is defined in the Acquisition Agreement) and the Disney License Agreement.

           7.14 Transactions with Affiliates. Directly or indirectly enter into
or permit to exist any material transaction with any Affiliate of any Borrower
except for: (a) transactions that are in the ordinary course of such Borrower's
business, upon fair and reasonable terms, that are fully disclosed to Agent, and
that are no less favorable to such Borrower than would be obtained in arm's
length transaction with a non-Affiliate, (b) the employment agreement between
Parent and Ezra Dabah, (c) the advisory agreement between Parent and SKM
Investors; (d) transactions in connection with the Disney Stores Acquisition, as
otherwise contemplated by, and specified in this Agreement, (e) payment of
insurance premiums to Twin Brook in an amount not to exceed $750,000 in any
fiscal year, and (f) transactions between Parent and Services Company in the
ordinary course of business.

           7.15 Suspension. Suspend or go out of a substantial portion of their
business.

           7.16 Use of Proceeds. Use (a) the proceeds of the Advances for any
purpose other than (i) to pay transactional costs and expenses incurred in
connection with this Agreement, (ii) assuming the Obligations under the Existing
Loan Agreement, (iii) to fund the Disney Stores Acquisition via a capital
contribution at closing of $50,000,000.00; (iv) to fund working capital in the
ordinary course of business; (v) to fund capital expenditures, including the
additional $50,000,000.00 capital contribution to be made pursuant to the Disney
License Agreement and the TCP Guaranty and Commitment (as defined in the
Acquisition Agreement); (vi) to fund the Borrowers’ share of the working capital
adjustment to the Walt Disney Companies due in accordance with the Acquisition
Agreement; and (vii) thereafter, consistent with the terms and conditions
hereof, for its lawful and permitted corporate purposes. In no event may any
proceeds of Advances be used to pay indemnification obligations to the Walt
Disney Companies, as described in Section 7.6, above, in an amount greater than
$25,000,000.00 at any one time or in the aggregate, without the prior written
consent of the Required Lenders.

           7.17 Change in Location of Chief Executive Office; Inventory and
Equipment with Bailees. Relocate its chief executive office to a new location
without providing 30 days prior written notification thereof to Agent and so
long as, at the time of such written notification, Borrowers provide any
financing statements or fixture filings necessary to perfect and continue
perfected the Lien of Agent (for the benefit of the Lender Group) and also
provides to Agent a Collateral Access Agreement with respect to such new
location. The Inventory and Equipment shall not at any time now or hereafter be
stored with a bailee, warehouseman, or similar party without Agent's prior
written consent.

           7.18 No Prohibited Transactions Under ERISA. Directly or indirectly:

                      (a) engage, or permit any Subsidiary of any Borrower to
engage, in any prohibited transaction which is reasonably likely to result in a
civil penalty or excise tax described in Sections 406 of ERISA or 4975 of the
IRC for which a statutory or class exemption is not available or a private
exemption has not been previously obtained from the Department of Labor;

                      (b) permit to exist with respect to any Benefit Plan any
accumulated funding deficiency (as defined in Sections 302 of ERISA and 412 of
the IRC), whether or not waived;

                      (c) fail, or permit any Subsidiary of any Borrower to
fail, to pay timely required contributions or annual installments due with
respect to any waived funding deficiency to any Benefit Plan;

                      (d) terminate, or permit any Subsidiary of any Borrower to
terminate, any Benefit Plan where such event would result in any liability of
any Borrower, any of its Subsidiaries or any ERISA Affiliate under Title IV of
ERISA;

                      (e) fail, or permit any Subsidiary of any Borrower to
fail, to make any required contribution or payment to any Multiemployer Plan;

                      (f) fail, or permit any Subsidiary of any Borrower to
fail, to pay any required installment or any other payment required under
Section 412 of the IRC on or before the due date for such installment or other
payment;

                      (g) amend, or permit any Subsidiary of any Borrower to
amend, a Plan resulting in an increase in current liability for the plan year
such that either of any Borrower, any Subsidiary of any Borrower or any ERISA
Affiliate is required to provide security to such Plan under Section 401(a)(29)
of the IRC; or

                      (h) withdraw, or permit any Subsidiary of any Borrower to
withdraw, from any Multiemployer Plan where such withdrawal is reasonably likely
to result in any liability of any such entity under Title IV of ERISA;

which, individually or in the aggregate, results in or reasonably would be
expected to result in a claim against or liability of any Borrower, any of its
Subsidiaries or any ERISA Affiliate in excess of $100,000.

           7.19 Financial Covenants.

                      (a) Fail to maintain Availability at all times of not less
than $14,000,000.00 without regard to the Maximum Amount.

                      (b) Fail to achieve, on and as of December 31, 2004, (i)
Availability in an amount not less than $20,000,000.00, (ii) Revolving Facility
Usage of $0.00, and (iii) a permanent reduction of the outstanding balance of
the Temporary Overadvance Facility to $0.00.

                      7.20 Capital Expenditures. Make capital expenditures
(based upon Parent’s Statement of Cash Flows for Investing Activities, exclusive
of non-capital items) in each of the following Fiscal Years in excess of the
applicable amount set forth below:



             Fiscal Year Ending                Maximum
             ------------------                --------
             On or About                       Capital Expenditures
             ------------                      --------------------

             January 31, 2005                  $50,000,000.00 (exclusive of the
                                               $50,000,000 capital contribution
             January 31, 2006                  upon closing of the Disney Stores
                                                Acquisition)

                                               $60,000,000.00


           Of the foregoing amounts, and of the corresponding amounts agreed to
for future periods that are set forth in the table below, the Borrowers
acknowledge and agree that the respective amounts set forth in the table below
opposite each such period shall only be available for use as investments in Hoop
Retail Stores, LLC or The Disney Store, LLC during that period:


-------------------------------------------------------------------------------
                                                   Amount to be Preserved
        Period                                 for investments in Hoop Retail
                                               Stores, LLC or The Disney Stores
                                                        N.A., LLC
-------------------------------------------------------------------------------

Closing Date through January 31, 2006                    $10,000,000
-------------------------------------------------------------------------------

February 1, 2006 - January 31, 2007                      $15,000,000
-------------------------------------------------------------------------------

February 1, 2007 - January 31, 2008                      $20,000,000
-------------------------------------------------------------------------------

February 1, 2008 - January 31, 2009                      $15,000,000
-------------------------------------------------------------------------------


           Further, if the Borrowers desire during any fiscal period specified
in the table above to expend amounts greater than those provided for such period
in the table above as investments in Hoop Retail Stores, LLC or The Disney
Store, LLC, then as of the date any such additional investment is made, (i)
immediately after giving effect to the proposed investment, and (ii) for a
period of Ninety (90) days thereafter the Borrowers are projected to maintain
Availability of not less than $25,000,000. The Agent agrees that it will not
unreasonably withhold its consent to any requested modification of, or increase
to the foregoing terms and conditions.

Agent and Administrative Borrower shall reasonably agree upon the maximum
capital expenditures for the Fiscal Year ending on or about January 31, 2007
based upon Parent’s Business Plan for such Fiscal Year.

           8. EVENTS OF DEFAULT. Any one or more of the following events shall
constitute an event of default (each, an "Event of Default") under this
Agreement:

                      (a) If any Borrower fails to pay when due and payable or
when declared due and payable, any portion of the Obligations (whether of
principal, interest (including any interest which, but for the provisions of the
Bankruptcy Code, would have accrued on such amounts), fees and charges due the
Lender Group, reimbursement of Lender Group Expenses, or other amounts
constituting Obligations);

                      (b) If any Borrower fails or neglects to perform, keep, or
observe any term, provision, condition, covenant, or agreement contained in this
Agreement, in any of the Loan Documents, or in any other present or future
agreement among Borrowers and the Lender Group; provided, however, that
Borrowers' failure or neglect to comply with Sections 6.1(b), 6.2, 6.3, 6.4,
6.5, 6.6, 6.8, 6.11 and 6.13 shall not constitute an Event of Default hereunder
unless such failure or neglect continues for five days or more;

                      (c) If there is a material impairment of the prospect of
repayment of any portion of the Obligations owing to the Lender Group or a
material impairment of the value or priority of the Lender Group's security
interests in the Collateral;

                      (d) If any material portion of Borrowers' properties or
assets is attached, seized, subjected to a writ or distress warrant, or is
levied upon, or comes into the possession of any third Person;

                      (e) If an Insolvency Proceeding is commenced by any
Borrower;

                      (f) If an Insolvency Proceeding is commenced against any
Borrower and any of the following events occur: (a) such Borrower consents to
the institution of the Insolvency Proceeding against it; (b) the petition
commencing the Insolvency Proceeding is not timely controverted; (c) the
petition commencing the Insolvency Proceeding is not dismissed within 45
calendar days of the date of the filing thereof; provided, however, that, during
the pendency of such period, the Lender Group shall be relieved of its
obligation to extend credit hereunder; (d) an interim trustee is appointed to
take possession of all or a substantial portion of the properties or assets of,
or to operate all or any substantial portion of the business of, such Borrower;
or (e) an order for relief shall have been issued or entered therein;

                      (g) If any Borrower is enjoined, restrained, or in any way
prevented by court order from continuing to conduct all or any material part of
its business affairs;

                      (h) If a notice of Lien, levy, or assessment is filed of
record with respect to any of any Borrower's properties or assets by the United
States Government, or any department, agency, or instrumentality thereof, or by
any state, county, municipal, or governmental agency, or if any taxes or debts
owing at any time hereafter to any one or more of such entities becomes a Lien,
whether choate or otherwise, upon any of any Borrower's properties or assets and
the same is not paid on the payment date thereof;

                      (i) If (a) an action or proceeding is brought against any
Borrower which is reasonably likely to be decided adversely to such Borrower,
and such adverse decision would materially impair the prospect of repayment of
the Obligations or materially impair the value or priority of the Lender Group's
security interests in the Collateral, or (b) if a judgment or other claim in
excess of $500,000 becomes a lien or encumbrance upon any material portion of
Borrower's properties or assets and shall remain outstanding 30 days or longer;

                      (j) If there is a default in an agreement involving
Indebtedness of $500,000, or more, or any material agreement to which any
Borrower is a party with one or more third Persons resulting in a right by such
third Persons, irrespective of whether exercised, to accelerate the maturity of
such Borrower's obligations thereunder;

                      (k) If any Borrower makes any payment on account of
Indebtedness that has been contractually subordinated in right of payment to the
payment of the Obligations, except to the extent such payment is permitted by
the terms of the subordination provisions applicable to such Indebtedness;

                      (l) If any material misstatement or misrepresentation
exists now or hereafter in any warranty, representation, statement, or report
made to the Lender Group by any Borrower or any officer, employee, agent, or
director of any Borrower, or if any such warranty or representation is
withdrawn; or

                      (m) If the obligation of any guarantor under its guaranty
or other third Person under any Loan Document is limited or terminated by
operation of law or by the guarantor or other third Person thereunder, or any
such guarantor or other third Person becomes the subject of an Insolvency
Proceeding.

           9. THE LENDER GROUP'S RIGHTS AND REMEDIES.

           9.1 Rights and Remedies. Upon the occurrence, and during the
continuation, of an Event of Default Agent may, pursuant to Sections 17.4 and
17.5, without notice of its election and without demand, do any one or more of
the following, all of which are authorized by Borrowers:

           (a) Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable;

           (b) Cease advancing money or extending credit to or for the benefit
of Borrowers under this Agreement, under any of the Loan Documents, or under any
other agreement between Borrower and the Lender Group;

           (c) Terminate this Agreement and any of the other Loan Documents as
to any future liability or obligation of the Lender Group, but without affecting
the Lender Group's rights and security interests in the Collateral and without
affecting the Obligations;

           (d) Settle or adjust disputes and claims directly with Account
Debtors for amounts and upon terms which Agent considers advisable, and in such
cases, Agent will credit Borrowers' Loan Account with only the net amounts
received by Agent in payment of such disputed Accounts after deducting all
Lender Group Expenses incurred or expended in connection therewith;

           (e) Cause Borrowers to hold all returned Inventory in trust for the
Lender Group, segregate all returned Inventory from all other property of
Borrowers or in Borrowers' possession and conspicuously label said returned
Inventory as the property of the Lender Group;

           (f) Without notice to or demand upon Borrowers or any guarantor, make
such payments and do such acts as Agent considers necessary or reasonable to
protect its security interests in the Collateral. Each Borrower agrees to
assemble the Collateral if Agent so requires, and to make the Collateral
available to Agent as Agent may designate. Each Borrower authorizes Agent to
enter the premises where the Collateral is located, to take and maintain
possession of the Collateral, or any part of it, and to pay, purchase, contest,
or compromise any encumbrance, charge, or Lien that in Agent's determination
appears to conflict with the Liens of Agent (for the benefit of the Lender
Group) in the Collateral and to pay all expenses incurred in connection
therewith. With respect to any of Borrowers' owned or leased premises, Borrowers
hereby grant Agent a license to enter into possession of such premises and to
occupy the same, without charge, for up to 120 days in order to exercise any of
the Lender Group's rights or remedies provided herein, at law, in equity, or
otherwise;

           (g) Without notice to Borrowers (such notice being expressly waived),
and without constituting a retention of any collateral in satisfaction of an
obligation (within the meaning of Section 9505 of the Code), set off and apply
to the Obligations any and all (i) balances and deposits of Borrowers held by
the Lender Group (including any amounts received in the Lockbox Accounts), or
(ii) indebtedness at any time owing to or for the credit or the account of
Borrower held by the Lender Group;

           (h) Hold, as cash collateral, any and all balances and deposits of
Borrowers held by the Lender Group, and any amounts received in the Lockbox
Accounts, to secure the full and final repayment of all of the Obligations;

           (i) Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral. Agent is hereby granted a license or other right to use, without
charge, Borrowers' labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks, service marks, and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and Borrowers'
rights under all licenses and all franchise agreements shall inure to the Lender
Group's benefit;

           (j) Sell the Collateral at either a public or private sale, or both,
by way of one or more contracts or transactions, for cash or on terms, in such
manner and at such places (including Borrowers' premises) as Agent determines is
commercially reasonable. It is not necessary that the Collateral be present at
any such sale;

           (k) Agent shall give notice of the disposition of the Collateral as
follows:

           (A) Agent shall give Administrative Borrower and each holder of a
security interest in the Collateral who has filed with Agent a written request
for notice, a notice in writing of the time and place of public sale, or, if the
sale is a private sale or some other disposition other than a public sale is to
be made of the Collateral, then the time on or after which the private sale or
other disposition is to be made;


      (B) The notice shall be personally delivered or mailed, postage prepaid,
to Administrative Borrower as provided in Section 12, at least 10 days before
the date fixed for the sale, or at least 10 days before the date on or after
which the private sale or other disposition is to be made; no notice needs to be
given prior to the disposition of any portion of the Collateral that is
perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market. Notice to Persons other than Borrowers
claiming an interest in the Collateral shall be sent to such addresses as they
have furnished to Agent;


      (C) If the sale is to be a public sale, Agent also shall give notice of
the time and place by publishing a notice one time at least 10 days before the
date of the sale in a newspaper of general circulation in the county in which
the sale is to be held;


                      (l) Agent may credit bid and purchase at any public sale;
and

                      (m) Any deficiency that exists after disposition of the
Collateral as provided above will be paid immediately by Borrowers. Any excess
will be returned, without interest and subject to the rights of third Persons,
by Agent to Borrowers.

           9.2 Remedies Cumulative. The Lender Group's rights and remedies under
this Agreement, the Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

           10. TAXES AND EXPENSES. If Borrowers fail to pay any monies (whether
taxes, assessments, insurance premiums, or, in the case of leased properties or
assets, rents or other amounts payable under such leases) due to third Persons,
or fails to make any deposits or furnish any required proof of payment or
deposit, all as required under the terms of this Agreement, then, to the extent
that Agent determines that such failure by Borrowers could result in a Material
Adverse Change, in its discretion and without prior notice to Borrowers, Agent
may do any or all of the following: (a) make payment of the same or any part
thereof; (b) set up such reserves in Borrowers' Loan Account as Agent deems
necessary to protect the Lender Group from the exposure created by such failure;
or (c) obtain and maintain insurance policies of the type described in Section
6.9, and take any action with respect to such policies as Agent deems prudent.
Any such amounts paid by Agent shall constitute Lender Group Expenses. Any such
payments made by Agent shall not constitute an agreement by the Lender Group to
make similar payments in the future or a waiver by the Lender Group of any Event
of Default under this Agreement. Agent need not inquire as to, or contest the
validity of, any such expense, tax, or Lien and the receipt of the usual
official notice for the payment thereof shall be conclusive evidence that the
same was validly due and owing.

           11. WAIVERS; INDEMNIFICATION.

           11.1 Demand; Protest; etc. Each Borrower waives demand, protest,
notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of accounts, documents, instruments, chattel paper, and guarantees at
any time held by the Lender Group on which such Borrower may in any way be
liable.

           11.2 The Lender Group's Liability for Collateral. So long as the
Lender Group complies with its obligations, if any, under Section 9207 of the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage thereto
occurring or arising in any manner or fashion from any cause; (c) any diminution
in the value thereof; or (d) any act or default of any carrier, warehouseman,
bailee, forwarding agency, or other Person. All risk of loss, damage, or
destruction of the Collateral shall be borne by Borrowers.

           11.3 Indemnification. Each Borrower shall pay, indemnify, defend, and
hold each Agent-Related Person, each Lender, each Participant, and each of their
respective officers, directors, employees, counsel, agents, and
attorneys-in-fact (each, an "Indemnified Person") harmless (to the fullest
extent permitted by law) from and against any and all claims, demands, suits,
actions, investigations, proceedings, and damages, and all reasonable attorneys
fees and disbursements and other costs and expenses actually incurred in
connection therewith (as and when they are incurred and irrespective of whether
suit is brought), at any time asserted against, imposed upon, or incurred by any
of them in connection with or as a result of or related to the execution,
delivery, enforcement, performance, and administration of this Agreement and any
other Loan Documents or the transactions contemplated herein, and with respect
to any investigation, litigation, or proceeding related to this Agreement, any
other Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event or circumstance in any manner related thereto (all the
foregoing, collectively, the "Indemnified Liabilities"). Each Borrower shall
have no obligation to any Indemnified Person under this Section 11.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person. This provision shall survive the
termination of this Agreement and the repayment of the Obligations.

           12. NOTICES. Unless otherwise provided in this Agreement, all notices
or demands by any party relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, or telefacsimile to Administrative
Borrower or to Agent, as the case may be, at its address set forth below:

If to Administrative
Borrower: THE CHILDREN'S PLACE RETAIL STORES, INC.
915 Secaucus Road
Secaucus, New Jersey 07094
Attn: Chief Financial Officer
Fax No. 201.558.2837


THE CHILDREN'S PLACE RETAIL STORES, INC.
915 Secaucus Road
Secaucus, New Jersey 07094
Attn: General Counsel
Fax No. 201.558.2840


with copies to: STROOCK & STROOCK & LAVAN LLP
180 Maiden Lane
New York, New York 10038
Attn: Jeffrey S. Lowenthal, Esq.
Fax No. 212.806.6006


If to Agent or the
Lender Group in case
of Agent: WELLS FARGO RETAIL FINANCE, LLC
One Boston Place
Suite 1800
Boston, Massachusetts 02108
Attn: David Molinario
Fax No. 617.523.4027


with copies to: RIEMER & BRAUNSTEIN LLP
Three Center Plaza
Boston, Massachusetts 02108
Attn: Donald E. Rothman, Esq.
Fax No. 617 880 3456


The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other. All
notices or demands sent in accordance with this Section 12, other than notices
by Agent in connection with Sections 9611 or 9620 of the Code, shall be deemed
received on the earlier of the date of actual receipt or three days after the
deposit thereof in the mail. Borrowers acknowledge and agree that notices sent
by Agent in connection with Sections 9611 or 9620 of the Code shall be deemed
sent when deposited in the mail or personally delivered, or, where permitted by
law, transmitted by telefacsimile or other similar method set forth above.

           13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER. THE VALIDITY OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE
CONTRARY IN ANOTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF CALIFORNIA. THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS
LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA OR, AT THE SOLE OPTION
OF THE LENDER GROUP, IN ANY OTHER COURT IN WHICH THE LENDER GROUP SHALL INITIATE
LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER
THE MATTER IN CONTROVERSY. BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVES,
TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT
THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13. EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENTS
THAT IT HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

           14. DESTRUCTION OF BORROWER'S DOCUMENTS. All documents, schedules,
invoices, agings, or other papers delivered to Agent may be destroyed or
otherwise disposed of by Agent four months after they are delivered to or
received by Agent, unless Administrative Borrower requests, in writing, the
return of said documents, schedules, or other papers and makes arrangements, at
Borrowers' expense, for their return.

           15. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

           15.1 Assignments and Participations.

                      (a) Any Lender may, with the written consent of Agent
(and, if no Event of Default then exists and is continuing, the Administrative
Borrower (whose consent shall not be unreasonably withheld)) assign and delegate
to one or more Eligible Transferees (each an "Assignee") all, or any ratable
part, of the Obligations, the Commitments, and the other rights and obligations
of such Lender hereunder and under the other Loan Documents, in a minimum amount
of $5,000,000; provided, however, that Borrowers and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, shall have been given to Administrative Borrower and Agent by such
Lender and the Assignee; (ii) such Lender and its Assignee shall have delivered
to Administrative Borrower and Agent a fully executed Assignment and Acceptance
("Assignment and Acceptance") in the form of Exhibit A-1; and (iii) the assignor
Lender or Assignee has paid to Agent for Agent's sole and separate account a
processing fee in the amount of $5,000. Anything contained herein to the
contrary notwithstanding, the consent of Agent shall not be required (and
payment of any fees shall not be required) if such assignment is in connection
with any merger, consolidation, sale, transfer, or other disposition of all or
any substantial portion of the business or loan portfolio of such Lender.

                      (b) From and after the date that Agent notifies the
assignor Lender that it has received a fully executed Assignment and Acceptance
and payment of the above-referenced processing fee, (i) the Assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, shall have
the rights and obligations of a Lender under the Loan Documents, and (ii) the
assignor Lender shall, to the extent that rights and obligations hereunder and
under the other Loan Documents have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto), and such assignment shall effect
a novation between Borrowers and the Assignee.

                      (c) By executing and delivering an Assignment and
Acceptance, the assigning Lender thereunder and the Assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (1) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties, or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency, or value of this Agreement or any other Loan Document furnished
pursuant hereto; (2) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers or any guarantor or the performance or observance by Borrowers or any
guarantor of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (3) such Assignee confirms that it has
received a copy of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (4) such Assignee will,
independently and without reliance upon Agent, such assigning Lender, or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (5) such Assignee appoints and
authorizes Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to Agent by the terms hereof,
together with such powers as are reasonably incidental thereto; and (6) such
Assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

                      (d) Immediately upon each Assignee's making its processing
fee payment under the Assignment and Acceptance, this Agreement shall be deemed
to be amended to the extent, but only to the extent, necessary to reflect the
addition of the Assignee and the resulting adjustment of the Commitments of the
Assignor and Assignee arising therefrom. The Commitment allocated to each
Assignee shall reduce such Commitment of the assigning Lender pro tanto.

                      (e) Any Lender may at any time, with the written consent
of Agent, which consent shall not be unreasonably withheld, (and, if no Event of
Default then exists and is continuing, the Administrative Borrower (whose
consent shall not be unreasonably withheld)) sell to one or more Persons (a
"Participant") participating interests in the Obligations, the Commitment, and
the other rights and interests of that Lender (the "Originating Lender")
hereunder and under the other Loan Documents; provided, however, that (i) the
Originating Lender's obligations under this Agreement shall remain unchanged,
(ii) the Originating Lender shall remain solely responsible for the performance
of such obligations, (iii) Borrower and Agent shall continue to deal solely and
directly with the Originating Lender in connection with the Originating Lender's
rights and obligations under this Agreement and the other Loan Documents, (iv)
no Originating Lender shall transfer or grant any participating interest under
which the Participant has the sole and exclusive right to approve any amendment
to, or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such participant is
participating; (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating; (C) release all or a
material portion of the Collateral (except to the extent expressly provided
herein or in any of the Loan Documents) supporting the Obligations hereunder in
which such Participant is participating; (D) postpone the payment of, or reduce
the amount of, the interest or fees hereunder in which such Participant is
participating; or (E) change the amount or due dates of scheduled principal
repayments or prepayments or premiums in respect of the Obligations hereunder in
which such Participant is participating; and (v) all amounts payable by
Borrowers hereunder shall be determined as if such Originating Lender had not
sold such participation; except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set-off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement; provided, however, that no Participant may exercise any such
right of setoff without the notice to and consent of Agent. The rights of any
Participant shall only be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any direct rights as
to the other Lenders, Agent, Borrowers, the Collections, the Collateral, or
otherwise in respect of the Advances or the Letters of Credit. No Participant
shall have the right to participate directly in the making of decisions by the
Lenders among themselves. The provisions of this Section 15.1(e) are solely for
the benefit of the Lender Group, and Borrowers shall have no rights as a third
party beneficiary of any of such provisions.

                      (f) In connection with any such assignment or
participation or proposed assignment or participation, a Lender may disclose to
a third party all documents and information which it now or hereafter may have
relating to Borrowers or Borrowers' business.

                      (g) Notwithstanding any other provision in this Agreement,
(i) any Lender may at any time create a security interest in, or pledge, all or
any portion of its rights under and interest in this Agreement in favor of any
Federal Reserve Bank in accordance with Regulation A of the FRB or U.S. Treasury
Regulation 31 CFRss.203.14, and such Federal Reserve Bank may enforce such
pledge or security interest in any manner permitted under applicable law and the
Administrative Borrower shall have no right to consent thereto, and (ii) the
Administrative Agent shall not be entitled to consent to any assignment or
participation arising as a result of the acquisition of a Lender or all or any
portion of its loan portfolio by any other Person.

           15.2 Successors. This Agreement shall bind and inure to the benefit
of the respective successors and assigns of each of the parties; provided,
however, that Borrowers may not assign this Agreement or any rights or duties
hereunder without the Lenders' prior written consent and any prohibited
assignment shall be absolutely void. No consent to assignment by the Lenders
shall release Borrowers from their Obligations. A Lender may assign this
Agreement and its rights and duties hereunder pursuant to Section 15.1 and,
except as expressly required pursuant to Section 15.1, no consent or approval by
Borrowers is required in connection with any such assignment.

           16. AMENDMENTS; WAIVERS.

           16.1 Amendments and Waivers.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by Borrowers therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by Agent at the written request of the Required Lenders)
and Borrowers and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all the Lenders and Borrowers and acknowledged by Agent, do any of the
following:

                      (a) increase or extend the Commitment of any Lender;

                      (b) postpone or delay any date fixed by this Agreement or
any other Loan Document for any payment of principal, interest, fees, or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document;

                      (c) reduce the principal of, or the rate of interest
specified herein on, any Loan, or any fees or other amounts payable hereunder or
under any other Loan Document;

                      (d) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Advances, which is required for the
Lenders or any of them to take any action hereunder;

                      (e) increase the advance rate with respect to Advances
(except for the restoration of an advance rate after the prior reduction
thereof), or change Section 2.1(b);

                      (f) amend this Section or any provision of the Agreement
providing for consent or other action by all Lenders;

                      (g) release Collateral other than as permitted by Section
17.11;

                      (h) change the definition of "Required Lenders";

                      (i) release any Borrower from any Obligation for the
payment of money; or

                      (j) amend any of the provisions of Article 17.

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by Agent, affect the rights or duties of Agent under this
Agreement or any other Loan Document; and, provided further, that the limitation
contained in clause (e) above shall not be deemed to limit the ability of Agent
to make Advances or Agent Loans, as applicable, in accordance with the
provisions of Sections 2.1(g), (h), or (l). The foregoing notwithstanding, any
amendment, modification, waiver, consent, termination, or release of or with
respect to any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrowers, shall not require
consent by or the agreement of Borrowers.

           16.2 No Waivers; Cumulative Remedies. No failure by Agent or any
Lender to exercise any right, remedy, or option under this Agreement, any other
Loan Document, or any present or future supplement hereto or thereto, or in any
other agreement between or among Borrowers and Agent and/or any Lender, or delay
by Agent or any Lender in exercising the same, will operate as a waiver thereof.
No waiver by Agent or any Lender will be effective unless it is in writing, and
then only to the extent specifically stated. No waiver by Agent or the Lenders
on any occasion shall affect or diminish Agent's and each Lender's rights
thereafter to require strict performance by Borrowers of any provision of this
Agreement. Agent's and each Lender's rights under this Agreement and the other
Loan Documents will be cumulative and not exclusive of any other right or remedy
which Agent or any Lender may have.

           17. AGENT; THE LENDER GROUP.

           17.1 Appointment and Authorization of Agent.

Each Lender hereby designates and appoints Wells Fargo Retail as its Agent under
this Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes Agent to take such action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to it by the terms of this Agreement or
any other Loan Document, together with such powers as are reasonably incidental
thereto. Agent agrees to act as such on the express conditions contained in this
Article 17. The provisions of this Article 17 are solely for the benefit of
Agent and the Lenders, and Borrowers shall not have any rights as a third party
beneficiary of any of the provisions contained herein; provided, however, that
the provisions of Sections 17.10, 17.11, and 17.16(d) also shall be for the
benefit of Borrowers. Any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document notwithstanding, Agent shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall Agent have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations, or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent. Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions which Agent is expressly
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents, including making the determinations contemplated by
Section 2.1(b). Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect: (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Advances, the Collateral, the Collections, and related matters; (b) execute
and/or file any and all financing or similar statements or notices, amendments,
renewals, supplements, documents, instruments, proofs of claim for Lenders,
notices and other written agreements with respect to the Loan Documents; (c)
make Advances for itself or on behalf of Lenders as provided in the Loan
Documents; (d) exclusively receive, apply, and distribute the Collections as
provided in the Loan Documents; (e) open and maintain such bank accounts and
lock boxes as Agent deems necessary and appropriate in accordance with the Loan
Documents for the foregoing purposes with respect to the Collateral and the
Collections; (f) perform, exercise, and enforce any and all other rights and
remedies of the Lender Group with respect to Borrowers, the Advances, the
Collateral, the Collections, or otherwise related to any of same as provided in
the Loan Documents; and (g) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.

        17.2 Delegation of Duties. Except as otherwise provided in this Section,
Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees, or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects as long as such selection was made in
compliance with this Section and without gross negligence or willful misconduct.
The foregoing notwithstanding, Agent shall not make any material delegation of
duties to subagents or non-employee delegees without the prior written consent
of Required Lenders (it being understood that routine delegation of such
administrative matters as filing financing statements, or conducting appraisals
or audits, is not viewed as a material delegation that requires prior Required
Lender approval).

        17.3 Liability of Agent-Related Persons. None of the Agent-Related
Persons shall (i) be liable for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct), or, (ii) be responsible in any manner to any of the Lenders
for any recital, statement, representation or warranty made by Borrowers, or any
Subsidiary or Affiliate of Borrowers, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement, or other document referred to or provided for
in, or received by Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of Borrowers or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books, or records of
Borrowers, or any of Borrowers' Subsidiaries or Affiliates.

        17.4 Reliance by Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex, or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent, or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to Borrowers or counsel to any Lender), independent accountants, and other
experts selected by Agent. Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders or all
Lenders, as applicable, and until such instructions are received, Agent shall
act, or refrain from acting, as it deems advisable so long as it is not grossly
negligent or guilty of willful misconduct. If Agent so requests, it shall first
be indemnified to its reasonable satisfaction by Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders or all
Lenders, as applicable, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders.

        17.5 Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of Agent or the Lenders,
except with respect to actual knowledge of the existence of an Overadvance, and
except with respect to Defaults and Events of Default of which Agent has actual
knowledge, unless Agent shall have received written notice from a Lender or a
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a "notice of default." Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has, or is deemed to have, actual knowledge. If any
Lender obtains actual knowledge of any Event of Default, such Lender promptly
shall notify the other Lenders and Agent of such Event of Default. Each Lender
shall be solely responsible for giving any notices to its Participants, if any.
Subject to Section 17.4, Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Required Lenders;
provided, however, that:

                     (a) At all times, Agent may propose and, with the consent
of Required Lenders (which shall not be unreasonably withheld and which shall be
deemed to have been given by a Lender unless such Lender has notified Agent to
the contrary in writing within three days of notification of such proposed
actions by Agent) exercise, any remedies on behalf of the Lender Group; and

                     (b) At all times, once Required Lenders or all Lenders, as
the case may be, have approved the exercise of a particular remedy or pursuit of
a course of action, Agent may, but shall not be obligated to, make all
administrative decisions in connection therewith or take all other actions
reasonably incidental thereto (for example, if the Required Lenders approve the
foreclosure of certain Collateral, Agent shall not be required to seek consent
for the administrative aspects of conducting such sale or handling of such
Collateral).

        17.6 Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of Borrowers
and their Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition, and
creditworthiness of Borrowers and any other Person (other than the Lender Group)
party to a Loan Document, and all applicable bank regulatory laws relating to
the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to Borrowers. Each Lender also represents
that it will, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals, and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition, and
creditworthiness of Borrowers, and any other Person (other than the Lender
Group) party to a Loan Document. Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by Agent,
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition, or creditworthiness of Borrowers, and
any other Person party to a Loan Document that may come into the possession of
any of the Agent-Related Persons.

        17.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent deems reasonably necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including without limiting the generality of the
foregoing, but subject to any requirements of the Loan Documents that it obtain
any applicable consents or engage in any required consultation, court costs,
reasonable attorneys fees and expenses, costs of collection by outside
collection agencies and auctioneer fees and costs of security guards or
insurance premiums paid to maintain the Collateral, whether or not Borrowers are
obligated to reimburse Agent or Lenders for such expenses pursuant to the Loan
Agreement or otherwise. Agent is authorized and directed to deduct and retain
sufficient amounts from Collections to reimburse Agent for such out-of-pocket
costs and expenses prior to the distribution of any amounts to Lenders. In the
event Agent is not reimbursed for such costs and expenses from Collections, each
Lender hereby agrees that it is and shall be obligated to pay to or reimburse
Agent for the amount of such Lender's Pro Rata Share thereof. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Agent-Related Persons (to the extent not reimbursed by or on
behalf of Borrowers and without limiting the obligations of Borrowers to do so),
according to their Pro Rata Shares, from and against any and all Indemnified
Liabilities; provided, however, that no Lender shall be liable for the payment
to the Agent-Related Persons of any portion of such Indemnified Liabilities
resulting solely from such Person's gross negligence, bad faith, or willful
misconduct. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorney fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrowers. The undertaking in this Section 17.7 shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

        17.8 Agent in Individual Capacity. Wells Fargo Retail and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests, in and generally engage in any kind of banking,
trust, financial advisory, underwriting, or other business with Borrowers and
its Subsidiaries and Affiliates and any other Person party to any Loan Documents
as though Wells Fargo Retail were not Agent hereunder without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Wells Fargo Retail and its Affiliates may receive information
regarding Borrowers or their Affiliates and any other Person party to any Loan
Documents that is subject to confidentiality obligations in favor of Borrowers
or such other Person and that prohibit the disclosure of such information to the
Lenders, and the Lenders acknowledge that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver Agent will
use its reasonable best efforts to obtain), Agent shall be under no obligation
to provide such information to them. With respect to the Agent Loans and Agent
Advances, Wells Fargo Retail shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
Agent, and the terms "Lender" and "Lenders" include Wells Fargo Retail in its
individual capacity.

        17.9 Successor Agent. Agent may resign as Agent following notice of such
resignation ("Notice") to the Lenders and Administrative Borrower, and effective
upon the appointment of and acceptance of such appointment by, a successor
Agent. If Agent resigns under this Agreement, the Required Lenders shall appoint
any Lender or Eligible Transferee as successor Agent for the Lenders. If no
successor Agent is appointed within 30 days of such retiring Agent's Notice,
Agent may appoint a successor Agent, after consulting with the Lenders and
Administrative Borrower. In any such event, upon the acceptance of its
appointment as successor Agent hereunder, such successor Agent shall succeed to
all the rights, powers and duties of the retiring Agent and the term "Agent"
shall mean such successor Agent and the retiring Agent's appointment, powers,
and duties as Agent shall be terminated. After any retiring Agent's resignation
hereunder as Agent, the provisions of this Section 17 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement.

           17.10 Withholding Tax.

                     (a) If any Lender is a "foreign corporation, partnership or
trust" within the meaning of the IRC and such Lender claims exemption from, or a
reduction of, U.S. withholding tax under Sections 1441 or 1442 of the IRC, such
Lender agrees with and in favor of Agent and Borrowers, to deliver to Agent and
Borrowers:

                                (i) if such Lender claims an exemption from, or
a reduction of, withholding tax under a United States tax treaty, properly
completed IRS Form W-8BEN before the payment of any interest in the first
calendar year and before the payment of any interest in each third succeeding
calendar year during which interest may be paid under this Agreement;

                                (ii) if such Lender claims that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, two
properly completed and executed copies of IRS Form W-8ECI before the payment of
any interest is due in the first taxable year of such Lender and in each
succeeding taxable year of such Lender during which interest may be paid under
this Agreement, and IRS Form W-9; and

                                (iii) such other form or forms as may be
required under the IRC or other laws of the United States as a condition to
exemption from, or reduction of, United States withholding tax.

Such Lender agrees to promptly notify Agent and Borrowers of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

                     (b) If any Lender claims exemption from, or reduction of,
withholding tax under a United States tax treaty by providing IRS Form W-8BEN
and such Lender sells, assigns, grants a participation in, or otherwise
transfers all or part of the Obligations of Borrowers, such Lender agrees to
notify Agent and Borrower of the percentage amount in which it is no longer the
beneficial owner of Obligations of Borrowers to such Lender. To the extent of
such percentage amount, Agent and Borrowers will treat such Lender's IRS Form
W-8BEN as no longer valid.

                     (c) If any Lender claiming exemption from United States
withholding tax by filing IRS Form W-8ECI with Agent sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender, such Lender agrees to undertake sole responsibility
for complying with the withholding tax requirements imposed by Sections 1441 and
1442 of the IRC.

                     (d) If any Lender is entitled to a reduction in the
applicable withholding tax, Agent may withhold from any interest payment to such
Lender an amount equivalent to the applicable withholding tax after taking into
account such reduction. If the forms or other documentation required by
subsection (a) of this Section are not delivered to Agent, then Agent may
withhold from any interest payment to such Lender not providing such forms or
other documentation an amount equivalent to the applicable withholding tax.

                     (e) If the IRS or any other Governmental Authority of the
United States or other jurisdiction asserts a claim that Agent or Borrowers did
not properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify Agent and Borrowers of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify Agent and
Borrowers fully for all amounts paid, directly or indirectly, by Agent or
Borrowers as tax or otherwise, including penalties and interest, and including
any taxes imposed by any jurisdiction on the amounts payable to Agent or
Borrowers under this Section, together with all costs and expenses (including
attorneys fees and expenses). The obligation of the Lenders under this
subsection shall survive the payment of all Obligations and the resignation of
Agent.

           17.11 Collateral Matters.

                     (a) The Lenders hereby irrevocably authorize Agent, to
release any Lien on any Collateral (i) upon the termination of the Commitments
and payment and satisfaction in full by Borrowers of all Obligations; and upon
such termination and payment Agent shall deliver to Administrative Borrower, at
Administrative Borrower's sole cost and expense, all UCC termination statements
and any other documents necessary to terminate the Loan Documents and release
the Liens with respect to the Collateral; (ii) constituting property being sold
or disposed of if a release is required or desirable in connection therewith and
if Administrative Borrower certifies to Agent that the sale or disposition is
permitted under Section 7.4 of this Agreement or the other Loan Documents (and
Agent may rely conclusively on any such certificate, without further inquiry);
(iii) constituting property in which Borrowers owned no interest at the time the
Lien was granted or at any time thereafter; or (iv) constituting property leased
to Borrowers under a lease that has expired or been terminated in a transaction
permitted under this Agreement. Except as provided above, Agent will not release
any Lien on any Collateral without the prior written authorization of the
Lenders. Upon request by Agent or Administrative Borrower at any time, the
Lenders will confirm in writing Agent's authority to release any such Liens on
particular types or items of Collateral pursuant to this Section 17.11;
provided, however, that (i) Agent shall not be required to execute any document
necessary to evidence such release on terms that, in Agent's opinion, would
expose Agent to liability or create any obligation or entail any consequence
other than the release of such Lien without recourse, representation, or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens (other than those expressly being released),
upon (or obligations of Borrowers in respect of) all interests retained by
Borrowers, including, the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

                     (b) Agent shall have no obligation whatsoever to any of the
Lenders to assure that the Collateral exists or is owned by Borrowers, is cared
for, protected, or insured or has been encumbered, or that the Liens of the
Agent (for the benefit of the Lender Group) have been properly or sufficiently
or lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure, or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent's own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender as to any of the foregoing, except as
otherwise provided herein.

           17.12 Restrictions on Actions by Lenders; Sharing of Payments.

                     (a) Each of the Lenders agrees that it shall not, without
the express consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of Agent, set off against the Obligations
any amounts owing by such Lender to Borrowers or any accounts of Borrower now or
hereafter maintained with such Lender. Each of the Lenders further agrees that
it shall not, unless specifically requested to do so by Agent, take or cause to
be taken any action, including the commencement of any legal or equitable
proceedings, to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral the purpose of which is, or could be, to give
such Lender any preference or priority against the other Lenders with respect to
the Collateral.

                     (b) Subject to Section 17.8, if, at any time or times any
Lender shall receive (i) by payment, foreclosure, setoff, or otherwise, any
proceeds of Collateral or any payments with respect to the Obligations of
Borrowers to such Lender arising under, or relating to, this Agreement or the
other Loan Documents, except for any such proceeds or payments received by such
Lender from Agent pursuant to the terms of this Agreement, or (ii) payments from
Agent in excess of such Lender's Pro Rata Share of all such distributions by
Agent, such Lender shall promptly (1) turn the same over to Agent, in kind, and
with such endorsements as may be required to negotiate the same to Agent, or in
same day funds, as applicable, for the account of all of the Lenders and for
application to the Obligations in accordance with the applicable provisions of
this Agreement, or (2) purchase, without recourse or warranty, an undivided
interest and participation in the Obligations owed to the other Lenders so that
such excess payment received shall be applied ratably as among the Lenders in
accordance with their Pro Rata Shares; provided, however, that if all or part of
such excess payment received by the purchasing party is thereafter recovered
from it, those purchases of participations shall be rescinded in whole or in
part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.

          17.13 Agency for Perfection. Agent and each Lender hereby appoints
each other Lender as agent for the purpose of perfecting the Liens of the Lender
Group in assets which, in accordance with Division 9 of the UCC can be perfected
only by possession. Should any Lender obtain possession of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent's request
therefor shall deliver such Collateral to Agent or in accordance with Agent's
instructions.

          17.14 Payments by Agent to the Lenders. All payments to be made by
Agent to the Lenders shall be made by bank wire transfer or internal transfer of
immediately available funds pursuant to the instructions set forth on
Schedule C-1, or pursuant to such other wire transfer instructions as each party
may designate for itself by written notice to Agent. Concurrently with each such
payment, Agent shall identify whether such payment (or any portion thereof)
represents principal, premium or interest on revolving advances or otherwise.

          17.15 Concerning the Collateral and Related Loan Documents. Each
member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents relating to the Collateral, for the
ratable benefit (subject to Section 4.1) of the Lender Group. Each member of the
Lender Group agrees that any action taken by Agent, Required Lenders, or all
Lenders, as applicable, in accordance with the terms of this Agreement or the
other Loan Documents relating to the Collateral and the exercise by Agent,
Required Lenders, or all Lenders, as applicable, of their respective powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

           17.16 Field Audits and Examination Reports; Confidentiality;
Disclaimers by Lenders; Other Reports and Information. By signing this
Agreement, each Lender;

                     (a) is deemed to have requested that Agent furnish such
Lender, promptly after it becomes available, a copy of each field audit or
examination report (each a "Report" and collectively, "Reports") prepared by
Agent, and Agent shall so furnish each Lender with such Reports;

                     (b) expressly agrees and acknowledges that Agent (i) does
not make any representation or warranty as to the accuracy of any Report, and
(ii) shall not be liable for any information contained in any Report;

                     (c) expressly agrees and acknowledges that the Reports are
not comprehensive audits or examinations, that Agent or other party performing
any audit or examination will inspect only specific information regarding
Borrowers and will rely significantly upon books and records, as well as on
representations of Borrowers' personnel;

                     (d) agrees to keep all Reports and other material
information obtained by it pursuant to the requirements of this Agreement in
accordance with its reasonable customary procedures for handling confidential
information; it being understood and agreed by Borrower that in any event such
Lender may make disclosures (i) reasonably required by any bona fide potential
or actual Assignee, transferee, or Participant in connection with any
contemplated or actual assignment or transfer by such Lender of an interest
herein or any participation interest in such Lender's rights hereunder, (ii) of
information that has become public by disclosures made by Persons other than
such Lender, its Affiliates, assignees, transferees, or participants, or (iii)
as required or requested by any court, governmental or administrative agency,
pursuant to any subpoena or other legal process, or by any law, statute,
regulation, or court order; provided, however, that, unless prohibited by
applicable law, statute, regulation, or court order, such Lender shall notify
Administrative Borrower of any request by any court, governmental or
administrative agency, or pursuant to any subpoena or other legal process for
disclosure of any such non-public material information concurrent with, or where
practicable, prior to the disclosure thereof; and

                     (e) without limiting the generality of any other
indemnification provision contained in this Agreement, agrees: (i) to hold Agent
and any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any loans or other credit accommodations
that the indemnifying Lender has made or may make to Borrowers, or the
indemnifying Lender's participation in, or the indemnifying Lender's purchase
of, a loan or loans of Borrowers; and (ii) to pay and protect, and indemnify,
defend, and hold Agent and any such other Lender preparing a Report harmless
from and against, the claims, actions, proceedings, damages, costs, expenses and
other amounts (including, attorney costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrowers to Agent, and, upon receipt of such request,
Agent shall provide a copy of same to such Lender promptly upon receipt thereof;
(y) to the extent that Agent is entitled, under any provision of the Loan
Documents, to request additional reports or information from Borrowers, any
Lender may, from time to time, reasonably request Agent to exercise such right
as specified in such Lender's notice to Agent, whereupon Agent promptly shall
request of Borrowers the additional reports or information specified by such
Lender, and, upon receipt thereof, Agent promptly shall provide a copy of same
to such Lender; and (z) any time that Agent renders to Administrative Borrower a
statement regarding the Loan Account, Agent shall send a copy of such statement
to each Lender.

          17.17 Several Obligations; No Liability. Notwithstanding that certain
of the Loan Documents now or hereafter may have been or will be executed only by
or in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
Advances shall constitute the several (and not joint) obligations of the
respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such Advances not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 17.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to Borrowers or any other Person for any failure by any other
Lender to fulfill its obligations to make Advances, nor to advance for it or on
its behalf in connection with its Commitment, nor to take any other action on
its behalf hereunder or in connection with the financing contemplated herein.

           17.18 Documentation Agent; Co-Agent.

Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, Congress Financial Corporation (New England) (in its capacity as
Documentation Agent, as opposed to its capacity as a Lender), and LaSalle Retail
Finance, a division of LaSalle Business Credit LLC (in its capacity as Co-Agent,
as opposed to its capacity as a Lender) shall have no powers, rights, duties,
responsibilities, or liabilities with respect to this Agreement and the other
Loan Documents, nor shall Congress Financial Corporation (New England) or
LaSalle Retail Finance, a division of LaSalle Business Credit LLC have or be
deemed to have any fiduciary relationship with any Lender.

          18. GENERAL PROVISIONS.

          18.1 Effectiveness.

This Agreement shall be binding and deemed effective when executed by Borrowers
and the Lender Group.

          18.2 Section Headings. Headings and numbers have been set forth herein
for convenience only. Unless the contrary is compelled by the context,
everything contained in each section applies equally to this entire Agreement.

          18.3 Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against the Lender Group or
Borrowers, whether under any rule of construction or otherwise. On the contrary,
this Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of all parties hereto.

          18.4 Severability of Provisions. Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.

          18.5 Counterparts; Telefacsimile Execution. This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.

          18.6 Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by Borrowers or any guarantor of the Obligations or
the transfer by any or all of such parties to the Lender Group of any property
of either or both of such parties should for any reason subsequently be declared
to be void or voidable under any state or federal law relating to creditors'
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences, and other voidable or recoverable payments of money or
transfers of property (collectively, a "Voidable Transfer"), and if the Lender
Group is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the reasonable advice of its counsel, then, as
to any such Voidable Transfer, or the amount thereof that the Lender Group is
required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Borrowers or such guarantor automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.

          18.7 Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

          18.8 Parent as Agent for Borrowers. Each Borrower hereby irrevocably
appoints Parent as the borrowing agent and attorney-in-fact for all Borrowers
(the “Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (i) to provide Agent with
all notices with respect to Advances and Letters of Credit obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Advances and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Loan
Account and Collateral of Borrowers in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to Borrowers in order to
utilize the collective borrowing powers of Borrowers in the most efficient and
economical manner and at their request, and that Lender Group shall not incur
liability to any Borrower as a result hereof. Each Borrower expects to derive
benefit, directly or indirectly, from the handling of the Loan Account and the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the integrated group. To
induce the Lender Group to do so, and in consideration thereof, each Borrower
hereby jointly and severally agrees to indemnify each member of the Lender Group
and hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(a) the handling of the Loan Account and Collateral of Borrowers as herein
provided, (b) the Lender Group's relying on any instructions of the
Administrative Borrower, or (c) any other action taken by the Lender Group
hereunder or under the other Loan Documents, except that Borrowers will have no
liability to the relevant Agent-Related Person or Lender-Related Person under
this Section 18.8 with respect to any liability that has been finally determined
by a court of competent jurisdiction to have resulted solely from the gross
negligence or willful misconduct of such Agent-Related Person or Lender-Related
Person, as the case may be.

[Remainder of this page intentionally left blank]









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth in the first paragraph of this Agreement.

THE CHILDREN'S PLACE RETAIL STORES, INC., a
Delaware corporation


By: /s/ Seth Udasin                                                      
          
Name: Seth Udasin
Title: Vice President, Chief Financial
          Officer and Treasurer


THE CHILDREN'S PLACE SERVICES COMPANY LLC, a
Delaware limited liability company


By: /s/ Seth Udasin                                                      
          
Name: Seth Udasin
Title: Vice President, Chief
          Financial Officer and Treasurer


WELLS FARGO RETAIL FINANCE, LLC, a Delaware
limited liability company, as Agent and as a Lender

By: /s/ David Molinario                                                      
          
Name: David Molinario
Title: Vice President


CONGRESS FINANCIAL CORPORATION (NEW ENGLAND), a Massachusetts corporation, as
Documentation
Agent and as a Lender

By: /s/ Christopher S. Hudik                                                  
          
Name: Christopher S. Hudik
Title: First Vice President


LASALLE RETAIL FINANCE, a Division
of LaSalle Business Credit, LLC, as Agent for Standard
Federal Bank National Association

By: Matthew D. Potter                                                      
          
Name: Matthew D. Potter
Title: Assistant Vice President


WEBSTER BUSINESS CREDIT CORP.,
as Assignee of Whitehall Business Credit
Corporation

By: /s/ Evan Israelson                                                      
          
Name: Evan Israelson
Title: Vice President
